Exhibit 10.46

OFFICE BUILDING LEASE

RIDGELINE TECHNOLOGY CENTER, LLC,

a Colorado limited liability company

(Landlord)

and

ADA-ES, INC.,

a Colorado corporation

(Tenant)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   1.    DEFINITIONS      1    2.    GRANT & TERM      3    3.   
RENT      3    4.    ESTIMATED DELIVERY DATE; COMPLETION OR REMODELING OF THE   
   PREMISES; EARLY OCCUPANCY; DELAY IN COMMENCEMENT DATE      3    5.   
OPERATING EXPENSES      5    6.    SERVICES AND SIGNAGE      12    7.    QUIET
ENJOYMENT      16    8.    SECURITY DEPOSIT      16    9.    CHARACTER OF
OCCUPANCY      17    10.    MAINTENANCE, ALTERATIONS AND REENTRY BY LANDLORD   
  17    11.    ALTERATIONS AND REPAIRS BY TENANT      18    12.    MECHANIC’S
LIENS      20    13.    SUBLETTING AND ASSIGNMENT      21    14.    DAMAGE TO
PROPERTY      23    15.    INDEMNITY      24    16.    SURRENDER AND NOTICE     
25    17.    INSURANCE      25    18.    CASUALTY AND RESTORATION OF PREMISES   
  26    19.    CONDEMNATION      28    20.    DEFAULT BY TENANT      28    21.
   DEFAULT BY LANDLORD      32    22.    SUBORDINATION AND ATTORNMENT      33   
23.    HOLDING OVER: TENANCY MONTH-TO-MONTH      34    24.    PAYMENTS AFTER
TERMINATION      34    25.    ESTOPPEL/STATEMENT OF PERFORMANCE      34    26.
   HAZARDOUS SUBSTANCES      35    27.    MISCELLANEOUS      36    28.   
AUTHORITIES FOR ACTION AND NOTICE      40    29.    RULES AND REGULATIONS     
41    30.    BROKERAGE      41    31.    SUBSTITUTE PREMISES      41    32.   
TIME OF ESSENCE      41    33.    PARKING      41    34.    EXHIBITS      41   
35.    LIMITED LIABILITY OF LANDLORD      41    36.    FINANCIAL INFORMATION   
  42    37.    OFAC      42    38.    ROOF EQUIPMENT      42    39.    BACK UP
GENERATOR      43    40.    LANDLORD REPRESENTATIONS      44    41.    EXPANSION
OPTION      45    42.    RIGHT OF FIRST REFUSAL      46   



--------------------------------------------------------------------------------

43.    TENANT’S LIMITED OPTION TO CONTRACT      47    44.    EXTENSION OPTION   
  48   

 

EXHIBIT A

   Premises Depiction      A-1   

EXHIBIT B

   Legal Description of Real Property      B-1   

EXHIBIT C

   Work Letter      C-1   

EXHIBIT D

   Parking License      D-1   

EXHIBIT E

   Commencement Date Certificate      E-1   

EXHIBIT F

   Rules and Regulations      F-1   

EXHIBIT F

   Form of Estoppel Certificate      G-1   



--------------------------------------------------------------------------------

OFFICE BUILDING LEASE

THIS OFFICE BUILDING LEASE (“Lease”) is made as of the              day of
October, 2011 (the “Effective Date”), between RIDGELINE TECHNOLOGY CENTER, LLC,
a Colorado limited liability company (“Landlord”), and ADA-ES, INC., a Colorado
corporation (“Tenant”).

WITNESSETH:

1. DEFINITIONS.

In addition to other terms which are defined elsewhere in this Lease, the
capitalized terms used below shall have the meanings set forth below whenever
used in this Lease.

A. “Base Rent” shall mean annual rental for each year of the Primary Lease Term
in the amounts set forth in the schedule below payable in equal monthly
installments as set forth in the schedule below.

 

Time Period

   Annual Rent     Monthly Rent     Rent Per Square
Foot  

03/01/12-2/28-13*

   $ 328,801.00 *    $ 27,400.08 *    $ 11.00   

03/01/13-2/28-14*

   $ 337,170.48 *    $ 28,097.54 *    $ 11.28   

03/01/14-2/28-15

   $ 345,539.96      $ 28,795.00      $ 11.56   

03/01/15-2/29-16

   $ 354,208.35      $ 29,517.36      $ 11.85   

03/01/16-2/28-17

   $ 362,876.74      $ 30,239.73      $ 12.14   

03/01/17-2/28-18

   $ 372,142.95      $ 31,011.91      $ 12.45   

03/01/18-2/28-19

   $ 381,409.16      $ 31,784.10      $ 12.76   

 

* Landlord hereby abates (a) Base Rent and Additional Rent for the Premises for
Months 1-6 of the Primary Lease Term, and (b) Base Rent (but not Additional
Rent) for the Premises from Months 7-19 of the Primary Lease Term. In the event
Tenant defaults under this Lease beyond any applicable period of notice and
cure, such abatement shall cease as of the date of such default and Tenant shall
immediately pay to Landlord all sums previously abated hereunder.

B. “Building” shall mean the building known as Building One located at 9135
Ridgeline Boulevard, Highlands Ranch, CO 80129.

C. “Building Complex” shall mean the Building, the Real Property, plazas, Common
Areas, and other areas and appurtenances.

D. “Common Areas” shall mean portions of the Building and Building Complex which
are made available on a non-exclusive basis for general use in common of
tenants, their employees, agents and invitees and which are not included as part
of the Rentable Area or the Premises. Landlord shall have the right from time to
time to change the location or character of and to make alterations of,
additions to or removals from the Common Areas, and to repair and reconstruct
the Common Areas so long as Landlord does not materially and adversely alter
Tenant’s access to the Building Complex or the character and use of the Building
or the Building Complex.



--------------------------------------------------------------------------------

E. “Estimated Operating Expenses” shall mean an estimate of the Operating
Expenses specified in Section 5 below, to be paid by Tenant in accordance with
the provisions hereof, and which estimate is equal to $7.29 per annum for the
calendar year 2012 multiplied by the total number of square feet of Rentable
Area.

F. “Landlord’s Notice Address” shall mean 6380 S. Fiddlers Green Circle, Suite
400, Greenwood Village, CO 80111, Attention: Property Manager, or such other
address as Landlord may from time to time designate.

G. “Lease Year” shall mean each twelve 12- month period beginning with the date
the Primary Lease Term commences, or any anniversary thereof, and ending on the
preceding date one year later.

H. “Premises” shall mean those certain premises consisting of the entire 2nd
floor of the Building known as Suite 200 and containing approximately 29,891
rentable square feet of space, excluding Common Areas, as more particularly
depicted on Exhibit A.

I. “Primary Lease Term” shall mean a term of 84 months.

J. “Real Property” shall mean the real property described on Exhibit B.

K. “Rentable Area” shall mean approximately 136,493 rentable square feet of
space which is all the rentable space in the Building Complex and excluding
Common Areas. If there is a significant change in aggregate Rentable Area as a
result of an addition to the Building Complex, partial destruction thereof,
modification to the design of any building in the Building Complex, or similar
cause which causes a reduction or increase thereto on a permanent basis,
Landlord shall make such adjustment in the computation as shall be necessary to
provide for any such change. Tenant agrees that the Rentable Area may be
recalculated in the event that any building in the Building Complex is
remeasured.

L. “Security Deposit” shall mean the sum of $45,558.87, subject to adjustment in
accordance with Section 45 below.

M. “Tenant’s Notice Address” shall mean the Premises.

N. “Tenant’s Permitted Use” shall mean general business office use, and for no
other purpose. Landlord agrees that all tenants in the Building shall be bound
by similar permitted use restrictions.

O. “Tenant’s Pro Rata Share” shall mean 21.90%, calculated by dividing the
rentable square feet comprising the Premises by the Rentable Area. If at any
time during the Primary Lease Term, or any extensions thereof, any space is
added to or subtracted from the Premises, Tenant’s Pro Rata Share shall be
recomputed by dividing the total rentable square footage of space then being
leased by Tenant (including any additional space) by the Rentable Area and the
resulting percentage shall become Tenant’s Pro Rata Share. In the event that

 

2



--------------------------------------------------------------------------------

Tenant’s Pro Rata Share shall increase due to unilateral actions by Landlord
such that it is more than 23%, Tenant shall be permitted to terminate this Lease
without penalty, by providing Landlord with thirty (30) days written notice, and
upon such termination, both parties shall have no further rights or liabilities
hereunder, except for those which expressly survive termination of this Lease.

2. GRANT & TERM.

A. In consideration of the payment of rent and the keeping and performance of
the covenants and agreements by Tenant, as hereinafter set forth, Landlord
hereby leases and demises unto Tenant the Premises, together with a
non-exclusive right, subject to the provisions hereof, to use all appurtenances
thereto, including, but not limited to, any plazas, easement areas, Common Areas
(including parking areas), or other areas on the Real Property or in the
Building Complex designated by Landlord for the exclusive or non-exclusive use
of the tenants of the Building or Building Complex. No easement or license for
light, view, or air is created by this Lease.

B. The Primary Lease Term shall commence at 9:00 a.m. (Denver, Colorado time) on
March 1, 2012 (“Commencement Date”) and shall terminate at 5:00 p.m. (Denver,
Colorado time) on February 28, 2019 (“Termination Date”).

3. RENT.

Tenant shall begin to pay the Base Rent on the Commencement Date (subject to the
abatement described herein), and shall continue to pay Base Rent on the first
day of each month thereafter during the term hereof in accordance with the rent
schedule set forth in the definition of Base Rent. All rents shall be paid in
advance, without notice, set off (except as provided herein), abatement (except
the abatement set forth in Section 1.A. above), counterclaim, deduction or
diminution, at Landlord’s Notice Address, or at such place as Landlord from time
to time designates in writing. In addition, Tenant shall pay to Landlord
Tenant’s Pro Rata Share of Operating Expenses as provided herein and such other
charges as are required by the terms of this Lease to be paid by Tenant which
shall be referred to herein as “Additional Rent”. Landlord shall have the same
rights as to the Additional Rent as it has in the payment of Base Rent. Tenant
shall pay the monthly installment of Base Rent for month 7 of the Primary Lease
Term on the Commencement Date. The Base Rent, Additional Rent and all other
amounts due to be paid under this Lease may be referred to herein collectively
as “Rent.”

4. ESTIMATED DELIVERY DATE; COMPLETION OR REMODELING OF THE PREMISES; EARLY
OCCUPANCY; DELAY IN COMMENCEMENT DATE.

A. Landlord estimates that it will deliver possession of the Premises to Tenant
promptly following the Effective Date, and the date on which Landlord actually
delivers possession of the Premises to Tenant shall be referred to herein as the
“Delivery Date”. Promptly following the Delivery Date, Tenant shall perform its
obligations under the Work Letter attached hereto as Exhibit C (“Work Letter”)
with respect to the design and construction of the Tenant’s Work (as defined in
the Work Letter).

 

3



--------------------------------------------------------------------------------

B. Landlord agrees to deliver the Premises in “as-is” and “where-is” condition
with no obligation to alter, remodel, improve, repair or decorate any part of
the Premises, except as may be expressly set forth in this Lease and the Work
Letter; provided, however, Landlord shall be responsible to deliver the Building
structural systems; roof system; plumbing systems (to include all connections
and distribution of plumbing to internal appliances); window systems; window
covering; elevator systems; restrooms; the base building HVAC mechanical
systems; the base building electrical systems (which shall be no less than five
watts per square foot); the fire and life safety systems; the floor and the
ceiling free from latent and structural defects, in good and proper working
order and in full compliance with all Applicable Laws (as defined in Section 9
below) which govern the use and occupancy of the Building Complex. Tenant agrees
to perform Tenant’s Work at Tenant’s cost, subject to the Tenant Improvement
Allowance described in the Work Letter and in accordance with the provisions
contained in the Work Letter. Landlord agrees that no oversight or management
fee shall be charged by Landlord in connection with Tenant’s construction of
Tenant’s Work, and Landlord shall not charge Tenant for any parking, hoisting
charges, electrical services, water or use of the freight elevators during
Tenant’s construction of Tenant’s Work prior to the Commencement Date. In
addition, Landlord agrees to provide adequate construction parking spaces for
use by Tenant and its agents and contractors during construction of the Tenant’s
Work.

C. If Tenant’s Work is completed prior to the Commencement Date, Landlord agrees
that Tenant may occupy the Premises for a period commencing on the date of
completion of Tenant’s Work and continuing until the Commencement Date (the
“Move-In Period”), for the sole purpose of installation of Tenant’s furniture,
fixtures, phones, cabling and equipment, and operating Tenant’s business
therein. During the Move-In Period, the obligation to pay Base Rent shall be
abated, but all other terms of this Lease (including but not limited to the
obligation to carry the insurance required in this Lease and to pay Tenant’s Pro
Rata Share of Operating Expenses) shall be in effect during such Move-In Period.
Any entry upon or occupancy of the Premises by Tenant prior to the Commencement
Date, even though Base Rent free, shall be at Tenant’s sole risk and shall in
all respects be the same as that of the Tenant under this Lease. Landlord shall
not be responsible nor have any liability whatsoever at any time for loss or
damage to the furniture, fixtures, phone, cabling or equipment or other property
of Tenant installed or placed by Tenant on the Premises, unless such loss or
damage is caused by the gross negligence or willful misconduct of Landlord or
its employees, agents or contractors. On the Commencement Date, Tenant
acknowledges and agrees that it has been given the opportunity to fully
investigate the condition of the Premises and has performed such investigation
(or waived its right to so do) and is fully familiar with the physical condition
of the Premises and every part thereof and Tenant accepts the same in its “as
is” condition. Tenant’s taking possession of the Premises shall be conclusive
evidence against Tenant that the Premises as of the date of taking possession
were in the condition agreed upon between Landlord and Tenant.

D. Notwithstanding any provision to the contrary contained herein, if Landlord
fails to deliver the Premises to Tenant on or before October 31, 2011, due to
Landlord delays (but not Tenant delays), the Commencement Date and Tenant’s
obligation to pay Base Rent and Additional Rent (subject to the abatement
provided herein) shall be delayed on a day-for-day basis for each day that
Landlord so fails to deliver the Premises; provided, however, this Lease and all
of the covenants, conditions and agreements herein contained other than Tenant’s

 

4



--------------------------------------------------------------------------------

obligation to pay Base Rent and Additional Rent as provided herein shall be in
full force and effect. The delay of the Commencement Date and Tenant’s
obligation to pay Base Rent and Additional Rent shall be in full satisfaction of
any claims Tenant might otherwise have as a result of such delay; provided,
however, in the event Landlord fails to deliver the Premises to Tenant on or
before December 31, 2011, Tenant shall have the right to terminate this Lease
without penalty by delivering written notice thereof to Landlord, and upon such
termination, Tenant shall be entitled to recover all amounts paid to Landlord
under this Lease prior to the date of termination. If in accordance with the
foregoing provisions, the Commencement Date would occur on other than the first
day of a calendar month, the Primary Lease Term shall be measured from the first
day of the first calendar month immediately after the Commencement Date. For any
partial month period from the Commencement Date until the commencement of the
Primary Lease Term, all terms and provisions set forth in this Lease, including,
but not limited to, Tenant’s obligations to pay Base Rent (which shall be
calculated based upon the amount of Base Rent payable in the first month of the
Primary Lease Term and pro-rated for such partial month) and Additional Rent
shall commence on the Commencement Date. In order to place in writing the exact
dates of commencement and termination of the Primary Lease Term, Landlord may
deliver to Tenant a commencement date certificate substantially in the form of
Commencement Date Certificate attached hereto as Exhibit E and incorporated
herein by this reference, which Tenant shall promptly execute and return to
Landlord within 15 days after receipt of the same. If Tenant fails to return the
Commencement Date Certificate to Landlord within such 15-day period, Tenant
shall conclusively be deemed to have approved the contents of the Commencement
Date Certificate, including the date specified therein.

5. OPERATING EXPENSES.

A. “Operating Expenses” shall mean all operating expenses of any kind or nature
which, according to generally acceptable accounting principles consistently
applied, are properly chargeable to the ownership, operation and maintenance
(which excludes structural repairs and roof replacement (but not ordinary
repairs or maintenance)) of the Building and the Building Complex as reasonably
determined by Landlord or Landlord’s Accountants (as defined in paragraph K
below) and which Landlord has an obligation to actively manage, control and
limit in accordance with this lease. Landlord’s obligation to actively manage
Operating Expenses shall include, but not be limited to, (i) a requirement to
rebid or protest any work, fees, taxes or assessments included as Operating
Expenses which increase by more than 3% per annum and (ii) an obligation to
investigate if one of the other tenants in the Building or Building Complex is
excessively using common services such as but not limited to, electricity, and
require such tenant to separately monitor or meter such usage. Operating
Expenses shall include, but not be limited to:

(i) All taxes and assessments (whether general, special, ordinary,
extraordinary, foreseen or unforeseen) assessed, levied or otherwise imposed
against the Premises, Building Complex or any personal property owned by
Landlord (which is permanently installed and/or located at the Building Complex)
related to the foregoing by any governmental or quasi-governmental authority,
including, without limitation, any taxes, assessments, charges, surcharges, or
service or other fees of a nature not presently in effect which shall hereafter
be levied on the Premises, Building Complex, or such personal property of
Landlord related to the foregoing as a result of the use, ownership, or
operation of the Building Complex or for any

 

5



--------------------------------------------------------------------------------

other reason, whether in lieu of or in addition to, any current taxes and
assessments. In no event shall the term “taxes and assessments”, as used herein,
include any net federal or state income taxes levied or assessed on Landlord,
unless such taxes are a specific substitute for taxes or assessments included
herein. The term “taxes and assessments” shall, however, include, to the extent
related to or levied specifically against the Building Complex, any (a) ad
valorem taxes related to the Premises, Building Complex, or personal property of
Landlord as specified above related to the foregoing, (b), (c) commercially
reasonable cost or expense incurred by Landlord for tax consultants and in
contesting the amount or validity of any such taxes or assessments,
(d) so-called special assessments, (e) license taxes, (f) business license fees,
(g) business license taxes, and (h) imposed by any authority having the direct
power to tax, including any city, county, state or federal government, or any
school, agricultural, lighting, water, drainage or other improvement or mall
district or special district thereof, against the Premises, the Building
Complex, any personal property of Landlord as specified above related to the
foregoing or any legal or equitable interest of Landlord therein. For the
purposes of this Lease, any special assessments shall be deemed payable, and
therefore included in the calculation of Tenant’s Pro Rata Share of Operating
Expenses, in such number of installments as permitted by law, whether or not
actually so paid and shall include any applicable interest on such installments.

Notwithstanding anything to the contrary herein, Tenant shall pay before
delinquency any and all taxes, assessments, license taxes and other charges
levied, assessed or imposed and which become payable by Tenant during the
Primary Lease Term (and any partial month occurring before the Primary Lease
Term) and any extension thereof upon Tenant’s operations at, occupancy of, or
conduct of business at the Premises or upon equipment, furniture, appliances,
trade fixtures and other personal property of any kind installed or located at
the Premises. If Tenant shall install or cause Landlord to install special
tenant improvements such as, but not limited to, private elevators, escalators,
interior staircases or other fixtures and fittings which caused an increase in
the assessed value of the Building, then Tenant shall also pay as Additional
Rent all of the taxes reasonably allocated to such extraordinary improvements.

(ii) Costs of supplies, including, but not limited to, the cost of revamping and
replacing ballast in all Building standard tenant lighting as the same may be
required from time to time;

(iii) Costs incurred in connection with obtaining and providing energy for the
Building and the Building Complex, including, but not limited to, costs of
propane, butane, natural gas, steam, electricity, solar energy and fuel oils,
coal or any other energy sources;

(iv) Costs of water and sanitary and storm drainage services;

(v) Cost of janitorial and security services;

(vi) Costs of general maintenance and repairs, including costs under HVAC and
other mechanical maintenance contracts; and repairs and replacement of parts
used in connection with such maintenance and repair work;

 

6



--------------------------------------------------------------------------------

(vii) Costs of maintenance to keep landscaping in substantially the same
condition as it exists on the Commencement Date;

(viii) Insurance premiums, including fire and all-risk or multi-peril coverage,
together with loss of rent endorsement, if applicable; the part of any claim
required to be paid under the deductible portion of any insurance policy carried
by Landlord in connection with the Building Complex (where Landlord is unable to
obtain insurance without such deductible from a major insurance carrier at
reasonable rates); public liability insurance; and any other insurance carried
by Landlord on the Building Complex or any component parts thereof (all such
insurance shall be in such amounts as may be required by any Mortgagee (as
defined in Section 21 hereof) or as Landlord may reasonably determine);

(ix) The Building’s pro-rata share of labor costs, including wages and other
payments, costs to Landlord of workmen’s compensation and disability insurance,
payroll taxes and welfare fringe benefits for those of Landlord’s laborers that
are exclusively providing labor for the Building Complex;

(x) Commercially reasonable building management fees, commensurate with
management fees charged for similarly situated Building Complexes in the same
geographic area, that are related to the management of the Building Complex
only;

(xi) Reasonable legal, accounting, inspection, and other consultation fees to
the extent such fees are directly related to issues associated with the Building
Complex (including, without limitation, fees charged by consultants retained by
Landlord for services that are designed to produce a reduction in Operating
Expenses or to reasonably improve the operation, maintenance or state of repair
of the Building and/or Building Complex);

(xii) The costs of capital improvements, structural repairs and replacements
made in or to the Building or the Building Complex which are designed to reduce
Operating Expenses (but only to the extent of the actual reduction) and those
made to keep the Building in compliance with Applicable Laws enacted subsequent
to the Effective Date and applicable from time to time (“Included Capital
Items”), which costs shall be amortized at a market rate of return over the
useful life of the applicable improvement, repair or replacement (as determined
in accordance with generally accepted accounting principles);

(xiii) Reasonable costs incurred by Landlord’s Accountant in engaging experts or
other consultants to assist them in making the computations required hereunder;

(xiv) Costs incurred by Landlord to operate, maintain, and repair dressing room
facilities and/or fitness facilities, if any;

(xv) Costs incurred by Landlord from easement agreements benefiting or burdening
the Building Complex, or incurred in connection with any other easement, lien or
encumbrance, or claims thereof, which are shown by the public records for the
Real Property and/or the Building Complex; and

 

7



--------------------------------------------------------------------------------

B. “Operating Expenses” shall not include:

(i) costs of work, including painting and decorating and tenant change work
which Landlord performs for any tenant or any tenant’s space in the Building
Complex;

(ii) costs of repairs or other work occasioned by fire, wind storm or other
insured casualty to the extent of insurance proceeds received;

(iii) leasing commissions, advertising expenses, and other costs incurred in
leasing space in the Building Complex;

(iv) costs of repairs or rebuilding necessitated by condemnation to the extent
of condemnation proceeds received;

(v) costs of capital improvements other than Included Capital Items;

(vi) any interest on borrowed money or debt amortization, penalties and charges
incurred as a result of Landlord’s late payment under such mortgages, deeds of
trust or ground Leases;

(vii) depreciation on the Building and/or Building Complex (except on any
Included Capital Items determined in accordance with generally accepted
accounting principles);

(viii) any cost or expenditure for which Landlord is reimbursed (except by
Additional Rent), including, without limitation, by insurance or condemnation
proceeds, or amounts specifically billed to or payable by an individual tenant
in the Building (other than as part of that tenant’s pro rata share of Operating
Expenses) or otherwise;

(ix) fines, penalties and interest incurred due to violations by Landlord of any
Applicable Law, or any costs incurred by Landlord to keep the Building or
Building Complex in compliance with Applicable Laws that are in effect as of the
Effective Date;

(x) costs or expenses in connection with negotiations or disputes with present
or prospective tenants or occupants of the Building or Building Complex or
associated with the enforcement of any other leases or defense of Landlord’s
title to or interest in the Building or Building Complex or any part thereof;

(xi) costs to remedy defects (latent or otherwise) in the original design and/or
construction of the Building or Building Complex or to comply with Applicable
Laws (including but not limited to The Americans With Disabilities Act of 1990
(“ADA”) and any amendments thereto) in effect prior to the Effective Date;

(xii) reserves for replacements and/or repairs;

(xiii) charitable or political contributions;

 

8



--------------------------------------------------------------------------------

(xiv) income and franchise taxes of Landlord;

(xv) Operating Expenses which are the individual responsibility of Tenant or of
other tenants;

(xvi) costs associated with the operation of the business of the legal entity
which constitutes Landlord or persons or entities which constitute or are
affiliated with Landlord or its partners or members, as such costs are separate
and apart from costs associated with the operation of the Property or any part
thereof, including legal entity formation, internal entity accounting, and
internal legal matters;

(xvii) expenses for which Landlord has received a credit, refund or rebate from
any party (other than by virtue of a tenant paying its pro rata share of
Operating Expenses );

(xviii) costs or expenses incurred that are subject to reimbursement by tenants
(including, without limitation, Tenant) or third parties (including, without
limitation, insurers), including but not limited to Landlord’s cost of
electricity and other services sold separately to tenants for which Landlord is
entitled to be reimbursed by such tenants as an additional charge over and above
the base rent and Operating Costs;

(xix) expenses in connection with services or other benefits of a type which
Tenant is not entitled to receive under the Lease but which are provided to
another tenant or occupant or which are provided to one or more, but not all,
tenants of the Building Complex;

(xx) overhead and profit paid to subsidiaries or affiliates of Landlord for
services on or to the Building Complex and/or Premises, to the extent only that
the costs of such services exceed competitive costs for such services were they
not so rendered by a subsidiary or affiliate; and

(xxi) costs or allocations that cannot be documented by Landlord, property
manager, or their representatives.

C. Tenant shall pay to Landlord Tenant’s Pro Rata Share of Operating Expenses
during each calendar year of the Primary Lease Term and any extension thereof.
Beginning with the first month of the Primary Lease Term (or any partial month
occurring before the commencement of the Primary Lease Term as determined under
Section 4.C.) and continuing each month thereafter during the Primary Lease
Term, or any extension thereof, Tenant shall pay to Landlord, at the same time
as the Base Rent is paid, an amount equal to one-twelfth (1/12) of Landlord’s
estimate (as reasonably determined by Landlord’s Accountants) of Tenant’s Pro
Rata Share of the Operating Expenses for the particular calendar year, with a
final adjustment to be made between the parties at a later date for said
calendar year.

D. By May 1, of each calendar year during the Primary Lease Term, or any
extension thereof, including the first calendar year, Landlord shall submit to
Tenant a statement prepared by a representative of Landlord setting forth the
exact amount of Tenant’s Pro Rata Share of the Operating Expenses for the
calendar year just completed. Said statement, shall also set forth the
difference, if any, between the actual amount of Tenant’s Pro Rata Share of the

 

9



--------------------------------------------------------------------------------

Operating Expenses for such calendar year just completed and the actual amount
of Tenant’s Pro Rata Share of such Operating Expenses paid by Tenant based on
the estimate previously provided by Landlord for such particular calendar year.
Each such statement shall also set forth the projected increase, if any, in
Operating Expenses for the new calendar year over the Operating Expenses for the
prior year and the corresponding increase or decrease in Tenant’s Pro Rata Share
of Operating Expenses for such new calendar year above or below the amount paid
by Tenant for the immediately preceding calendar year computed in accordance
with the foregoing provisions. To the extent that Tenant’s Pro Rata Share of
Operating Expenses for the period covered by such statement is more than the
actual amount paid by Tenant during the calendar year just completed, Tenant
shall pay to Landlord the difference in immediately available funds within 30
days following receipt by Tenant of such statement from Landlord. If Tenant’s
Pro Rata Share of Operating Expenses for the period covered by such statement is
less than the actual amount paid by Tenant during the calendar year just
completed, Tenant shall receive a credit on the next month’s Rent owing
hereunder or, if the Lease Term has expired, Landlord shall refund such amount
to Tenant within 30 days of delivery of the statement to Tenant. Until Tenant
receives such statement, Tenant’s Pro Rata Share of Operating Expenses for the
new calendar year shall continue to be paid at the rate paid for the particular
calendar year just completed, but Tenant shall commence payment to Landlord of
the monthly installments of Tenant’s Pro Rata Share of Operating Expenses on the
basis of such statement beginning on the first day of the month following the
month in which Tenant receives such statement. Moreover, Tenant shall pay to
Landlord or deduct from the Rent, as the case may be, on the date required for
the first payment of Rent, as adjusted, the difference, if any, between the
monthly installments of Tenant’s Pro Rata Share of Operating Expenses so
adjusted for the new calendar year and the monthly installments of Tenant’s Pro
Rata Share of Operating Expenses actually paid during the new calendar year.

E. In addition to the above, if, during any particular calendar year, there is a
change in the information on which Landlord’s Accountants based the estimate
upon which Tenant is then making its estimated payments of Tenant’s Pro Rata
Share of Operating Expenses so that such estimate furnished to Tenant is no
longer accurate, Landlord shall be permitted to revise such estimate by
notifying Tenant and there shall be such adjustments made to Tenant’s Pro Rata
Share of Operating Expenses on the first day of the month following the serving
of such revised estimate as shall be necessary by either increasing or
decreasing, as the case may be, the amount of Tenant’s Pro Rata Share of
Operating Expenses then being paid by Tenant for the balance of the calendar
year (but in no event shall any decrease result in a reduction of the Rent below
the Base Rent as adjusted for such calendar year).

F. Intentionally deleted.

G. If the calendar year is not concurrent with the Lease Year, Landlord shall,
at any time during the Primary Lease Term, or any extension thereof, make all
adjustments provided for in this Section 5 with an appropriate proration for the
Lease Year in which the Primary Lease Term or any extension begins or ends. In
addition, Landlord may elect at any time during the Primary Lease Term or any
extensions thereof to make all adjustments provided for in this Section 5 on a
Fiscal Year basis with an appropriate proration for the calendar year in which
such conversion is made and in which the term ends and all references in this
Lease to calendar year shall thereafter be deemed to refer to “Fiscal Year”.

 

10



--------------------------------------------------------------------------------

H. Landlord’s and Tenant’s responsibilities with respect to the Operating
Expense adjustment described herein shall survive the expiration or early
termination of this Lease.

I. Landlord shall maintain books and records reflecting the Operating Expenses
in accordance with sound accounting and management practices. Tenant and its
certified public accountant or other qualified professional consultant retained
by Tenant and approved by Landlord in its reasonable discretion shall have the
right to inspect Landlord’s records at Landlord’s office upon at least 72 hours’
prior notice during Ordinary Business Hours (as defined in Section 6.A. below)
during the 60 days following the delivery of the statement described in
paragraph D. above. If Tenant shall dispute any amount set forth in the
statement, Tenant shall give Landlord written notice of such objection within
such 60-day period. If Tenant does not give Landlord such written notice within
such time, Tenant shall have waived its right to dispute the amounts so
determined. If Tenant timely objects, Tenant shall have the right to engage its
own certified public accountants (“Tenant’s Accountants”) for the purpose of
auditing Landlord’s books and records and verifying the accuracy of the amounts
set forth in the statement, which audit must be completed within six months of
Tenant’s receipt of the statement for the prior calendar year. Tenant shall not
hire Tenant’s Accountants on a contingency fee basis. All costs incurred by
Tenant in obtaining Tenant’s Accountants shall be paid for by Tenant unless
Tenant’s Accountants disclose an error, acknowledged by Landlord’s Accountants
(or found to have occurred in a judicial action), of more than five percent
(5%) in the computation of the total amount of Operating Expenses as set forth
in the statement which is challenged, in which event Landlord shall pay the
reasonable costs incurred by Tenant in obtaining such audit. Notwithstanding the
pendency of any dispute over any particular statement, Tenant shall continue to
pay Landlord the amount of the adjusted monthly installments of Tenant’s Pro
Rata Share of Operating Expenses then in effect pursuant to Landlord’s most
recent estimate until the adjustment has been determined to be incorrect as
aforesaid. If it shall be determined that Tenant overpaid any portion of the
Operating Expenses, then Landlord shall promptly credit such overpayment credit
against the next month’s Rent owing hereunder or, if the Lease Term has expired,
Landlord shall refund such amount to Tenant within 30 days of final
determination including interest on such refunded amount at the rate of eight
percent (8%) per annum. Delay by Landlord or Landlord’s Accountants in
submitting any statement contemplated herein for any calendar year shall not
affect the provisions of this Section 5 or constitute a waiver of Landlord’s
rights as set forth herein for said calendar year or any subsequent calendar
years during the Primary Lease Term and any extensions thereof. Tenant
acknowledges and agrees that any records reviewed under this Section 5
constitute confidential information of Landlord, which shall not be disclosed to
anyone other than Tenant’s Accountants, Tenant’s attorneys and other consultants
and the principals of Tenant who receive the results of the review. In the event
any error is discovered which was also applicable to prior years in the Lease
Term, appropriate adjustments to the prior years shall also be made.

J. Notwithstanding anything contained herein to the contrary, if any lease
entered into by Landlord with any tenant in the Building is on a so-called “net”
basis, or provides for a separate basis of computation for any Operating
Expenses with respect to its leased premises, then, to the extent that
Landlord’s Accountants reasonably determine that an adjustment should be made in
making the computations herein provided for, Landlord’s Accountants, shall be
permitted upon written notice to Tenant, together with support

 

11



--------------------------------------------------------------------------------

documentation to modify the computation of Rentable Area and Operating Expenses
for a particular calendar year in order to eliminate or otherwise modify any
such expenses which are paid for in whole or in part by such tenant; provided,
however, in no event will such modification increase the amount Tenant is
obligated to pay hereunder. Furthermore, in making any computations contemplated
hereby, Landlord’s Accountants shall also be permitted to make such adjustments
and modifications to the provisions of this Section 5 as shall be reasonably
necessary to achieve the intention of the parties hereto.

K. “Landlord’s Accountants” shall mean that individual or firm employed by
Landlord from time to time to keep the books and records for the Building and
the Building Complex and/or to prepare the federal and state income tax returns
for Landlord with respect to the Building and the Building Complex, all of which
books and records shall be certified to by an appropriate representative of
Landlord.

6. SERVICES AND SIGNAGE.

A. Subject to the provisions of Section 6.D. below, Landlord, without charge,
except as provided herein, and in accordance with standards from time to time
prevailing for the Building, agrees to: (i) furnish running water and
electricity at those points of supply for general use of tenants of the
Building; (ii) furnish to public areas of the Building heated or cooled air (as
applicable), electrical current to a minimum standard of not less than five
watts per square foot of the Premises, janitorial services, and maintenance as
required by this Lease; (iii) furnish, during Ordinary Business Hours (as
hereinafter defined), such heated or cooled air to the Premises as may, in the
judgment of Landlord, be reasonably required for the comfortable use and
occupancy of the Premises (which the parties agree shall be 72°F +/- 2°F),
provided that (a) the recommendations of Landlord’s engineer regarding occupancy
and use of the Premises are complied with by Tenant, (b) with respect to cooled
air, provided the same is used only for standard office use, and (c) Tenant
hereby acknowledges that on certain days Tenant may experience discomfort with
the heating and air conditioning cycle, and Landlord shall have no
responsibility or liability therefor, unless as a result of the negligence or
willful misconduct of Landlord; (iv) provide, during Ordinary Business Hours,
the general use of passenger elevators for ingress and egress to and from the
Premises (except in the case of emergencies or repair); and (v) provide
janitorial services for the Premises to the extent of the Building standard
tenant finish work items contained therein (including such window washing of the
outside of exterior windows as may, in the judgment of Landlord, be reasonably
required), but unless and until the Building standard changes, such janitorial
services shall be provided after Ordinary Business Hours on Monday through
Friday only, except for Legal Holidays. “Ordinary Business Hours”, as used
herein, shall mean and refer to 8:00 a.m. to 6:00 p.m. Monday through Friday,
and 8:00 a.m. to 12:00 p.m. on Saturdays, Sundays and Legal Holidays excepted.
“Legal Holidays”, as used herein, shall mean New Year’s Day, Martin Luther King
Day, Presidents’ Day, Memorial Day, Independence Day, Labor Day, Thanksgiving
Day, Christmas Day, and such other national holidays as may be hereafter
established by the United States Government. Landlord represents that the
Building systems (including HVAC, electrical and plumbing) of the Effective Date
are in good working order and condition.

B. “Excess Usage” shall be defined as any service usage which exceeds five watts
per square foot and which is incurred (i) during other than Ordinary Business
Hours; (ii)

 

12



--------------------------------------------------------------------------------

for “Special Equipment”; and (iii) for standard HVAC services during other than
Ordinary Business Hours, except that it shall not include Tenant’s use of
electrical outlets and lights, except after 10:00 p.m. “Special Equipment”, as
used herein, shall mean (a) any equipment consuming more than 0.5 kilowatts at
rated capacity; (b) any equipment requiring a voltage other than 120 volts,
single phase; (c) equipment that requires the use of self-contained HVAC units,
special ventilation or separate generators; and (d) equipment other than current
everyday office equipment, both in size of the equipment and number of units
utilized within the Premises, for office tenants in buildings of comparable age
and quality in the South Metro Area of Denver, Colorado. Tenant shall reimburse
Landlord for reasonable costs incurred by Landlord in providing services for
Excess Usage, which costs are subject to change from time to time. Such costs
will include Landlord’s costs for materials, additional wear and tear on
equipment, utilities and labor (including fringe and overhead costs).
Computation of Landlord’s cost for providing such services will be made by
Landlord’s engineer. Tenant shall also reimburse Landlord for all costs of
supplementing the Building HVAC System and/or extending or supplementing any
electrical service, as Landlord may determine is reasonably necessary, as a
result of Tenant’s Excess Usage or operation of the Premises for extended hours
on an ongoing basis, Tenant shall notify Landlord of such intended installation
or use and obtain Landlord’s consent therefor. In addition to the foregoing,
Landlord, at its option or upon written request of Tenant, may install, at
Tenant’s sole cost and expense a check meter and/or flow meter to assist in
determining the cost to Landlord of Tenant’s Excess Usage. In the event the
meter readings determine that Tenant does not have Excess Usage, Landlord shall
reimburse Tenant for the cost of the meter. If Tenant desires electrical current
and/or heated or cooled air to the Premises during periods other than Ordinary
Business Hours, Landlord will use reasonable efforts to supply the same, but at
the expense of Tenant at Landlord’s actual cost thereof with no additional
markup. Not less than 12 hours’ prior notice shall be given by Tenant to
Landlord of Tenant’s desire for such services. It is also understood and agreed
that Tenant shall pay the cost of replacing light bulbs and/or tubes and ballast
used in all lighting in the Premises other than Building standard lighting.

C. If Tenant requires janitorial services other than those provided to other
tenants of the Building generally, Tenant shall separately pay for such services
monthly within 30 days of billing by Landlord, or Tenant shall, at Landlord’s
option, separately contract for such services with the same company furnishing
janitorial services to Landlord.

D. Tenant agrees that Landlord shall not be liable for failure to supply any
such heating, air conditioning, elevator, electrical, janitorial, lighting or
other services (the “Services”) for the reasons set forth in this Section 6.D.,
or during any period Landlord is required to reduce or curtail such Services
pursuant to any Applicable Laws, it being understood that Landlord may
discontinue, reduce, or curtail such Services, or any of them (either
temporarily or permanently), at such times as it may be necessary by reason of
accident, emergency repairs, public utility strikes, lockouts, riots, acts of
God, application of Applicable Laws or due to any other happenings beyond the
reasonable control of Landlord. Except in the event of an Emergency (as
hereinafter defined), in which case Landlord agrees to give Tenant as much
notice as is reasonably possible, in the event Landlord intends to make repairs
or improvements that will disrupt any Services, Landlord shall use commercially
reasonable efforts to provide Tenant with 36 hours prior notice of such
disruption. In the event of any interruption, reduction, or discontinuance of
Landlord’s Services (either temporary or permanent) for the reasons specified
herein, Landlord shall not be liable for damages to person or property as a

 

13



--------------------------------------------------------------------------------

result thereof nor shall the occurrence of any such event in any way be
construed as an eviction of Tenant; or cause or permit an abatement, reduction
or setoff of Rent (except Operating Expenses not actually incurred because such
Services were not being provided); or operate to release Tenant from any of
Tenant’s obligations hereunder, except that in the event of any interruption,
reduction or discontinuance lasting more than one business day and caused by the
negligence or willful misconduct of Landlord, its employees, agents or
contractors, that renders the Premises unusable by Tenant for normal business
operations, Tenant shall be entitled to an abatement of Rent commencing on the
date of the event until such interruption, reduction or discontinuance is
remedied. In addition to the foregoing, in the event that Landlord fails to
provide any Services required to be provided hereunder and such failure is
within Landlord’s reasonable control or caused by the negligence or willful
misconduct of Landlord and such interruption causes the Premises to be unusable
for Tenant’s normal business operations and continues for a period of 5 business
days (an “Unauthorized Interruption”) following Landlord’s receipt of written
notice from Tenant of such Unauthorized Interruption (except in the event of
Emergency, in which no notice or opportunity to cure shall be required), Tenant
may, after delivery of email correspondence or other written notice to Landlord
that it intends to exercise its right of self-help (but shall not be obligated
to), make such repairs (in such manner as to not void applicable warranties),
provide Services or pay such bills as are reasonably required to restore such
Services, and Landlord shall reimburse Tenant within 30 days of receipt of
Tenant’s invoice the full amount of such reasonable out-of-pocket cost and
expense incurred by Tenant. If Landlord does not reimburse Tenant within such 30
day period, Tenant shall be entitled to offset any unpaid amount from Base
Rent. If any such repairs will affect the base HVAC, plumbing, electrical,
mechanical or life safety systems of the Building (collectively, the “Building
Systems”), the structural integrity of the Building, or the exterior appearance
of the Building, Tenant shall, except in the event of Emergency, use only those
contractors used by Landlord in the Building for work on the Building Systems,
or its structure, and Landlord shall provide Tenant (upon Tenant’s request) with
notice identifying such contractors and any changes to the list of such
contractors, unless such contractors are unwilling or unable to perform such
work or the cost of such work is not competitive, in which event Tenant may
utilize the services of any other qualified contractors which normally and
regularly performs similar work on comparable buildings. Subject to the
provisions set forth earlier in this Section 6.D. with regard to the abatement
of Rent as the result of Services having been interrupted, reduced or
discontinued, to the extent any sum thus reimbursed to Tenant by Landlord
represents an amount that would have been included in the Operating Expenses of
the Building if paid by Landlord to perform the obligation in question, Landlord
shall be entitled to include in Operating Expenses the applicable portion of
such sum reimbursed to Tenant. “Emergency” means an imminent threat to human
life or safety or an imminent threat of substantial property damage to personal
property located within the Building Complex.

E. Tenant agrees to notify promptly Landlord or its representative of any
accidents or defects in the Building of which Tenant becomes aware including
defects in pipes, electric wiring and HVAC equipment. In addition, Tenant shall
provide Landlord with prompt notification of any matter or condition which may
cause injury or damage to the Building or any person or property therein.

F. If permitted by Applicable Law, Landlord shall have the right at any time and
from time to time during the Primary Lease Term, and any extensions thereof, to
contract for

 

14



--------------------------------------------------------------------------------

utilities servicing the Building Complex (including without limitation,
electricity) from any utility provider chosen by Landlord, in its sole
discretion, if due to low quality of service or, if for another reason, then so
long as such costs are competitive in the market in which the Building is
located. Tenant shall cooperate with Landlord and such utility providers as
reasonably necessary (including providing access to the Premises) for purposes
related to the providing of such services.

G. In the event that Tenant wishes to utilize the services of a telephone,
telecommunications, or other utility provider that is not providing service to
the Building Complex as of the date of Tenant’s execution of this Lease (“ASP”),
no such ASP shall be permitted to provide services to Tenant or install lines or
other equipment to or within the Building Complex without the prior written
consent of Landlord, which consent may be withheld in Landlord’s reasonable
discretion. If Landlord consents to the ASP providing services to the Building
Complex, Landlord shall incur no expense whatsoever with respect to any aspect
of the ASP’s provision of its services, including without limitation, the costs
of installation, materials, and service. Tenant acknowledges and agrees that all
telephone, telecommunications and other services desired by Tenant from an ASP
shall be at Tenant’s sole cost and expense, subject to the Tenant Improvement
Allowance (as defined in the Work Letter). Tenant agrees that Landlord shall
have no obligation or liability in the event any service by the ASP is
interrupted, curtailed, or discontinued, unless caused by the negligence or
willful misconduct of Landlord, and it shall be the sole obligation of Tenant at
its expense to obtain substitute service. The provisions of this Section may be
enforced solely by Tenant and Landlord, and are not for the benefit of any other
party (including, without limitation, any telephone or telecommunications
provider) and no party shall be deemed a third party beneficiary hereof.

H. Landlord shall provide access to the Premises and the Building 24 hours per
day, seven days per week, subject to such security card system as Landlord may
establish from time to time.

I. Landlord agrees that Tenant shall be entitled to one directory strip for
Tenant’s name on the Building directory board in the lobby of the Building and
Building Standard suite entry signage at each entrance to the Premises, at
Landlord’s cost and expense (“Landlord-Installed Signage”). In addition, Tenant
shall be entitled to install, at its sole cost and expense, one sign on the
exterior of the Building in the location currently occupied by the Shea Homes
sign, which Shea Homes sign shall be removed by Landlord at Landlord’s sole cost
within 30 days after satisfaction or waiver of the Termination Contingency (as
defined in Section 45 below). If the event a monument sign is constructed for
the Building Complex, Tenant shall have the right to install signage on such
monument sign at its sole cost and expense, in a location mutually acceptable to
the parties. All exterior Building signage and monument signage shall be subject
to all Applicable Laws, approval by applicable governmental authorities, the
Highlands Ranch Business Park Architectural Review Committee (“ARC”) and
Landlord, and any sign criteria promulgated by Landlord. All signage, other than
the Landlord-Installed Signage, shall be at the sole cost and expense of Tenant,
and Tenant shall pay all costs of causing its signs to be erected and
maintained. Upon expiration or earlier termination of this Lease, Tenant shall
remove all signage other than the Landlord-Installed Signage and repair any
damage to the Building and monument sign resulting from the installation or
removal of Tenant’s signs.

 

15



--------------------------------------------------------------------------------

7. QUIET ENJOYMENT.

So long as Tenant complies with the provisions hereof, Tenant shall be entitled
to the quiet enjoyment and peaceful possession of the Premises subject to the
terms and provisions of this Lease.

8. SECURITY DEPOSIT.

It is agreed that, concurrently with the execution of this Lease, Tenant has
deposited with Landlord and will keep on deposit at all times during the term of
this Lease, the Security Deposit, the receipt of which is hereby acknowledged,
as security for the payment by Tenant of all Rent and other amounts herein
agreed to be paid and for the faithful performance of all the terms, conditions,
and covenants of this Lease. Landlord’s acceptance of the Security Deposit shall
not render this Lease effective unless and until Landlord shall have executed
and delivered to Tenant a fully executed copy of this Lease. If, at any time
during the term of this Lease, an Event of Default on the part of Tenant under
this Lease shall occur, Landlord shall have the right to use the Security
Deposit, or so much thereof as necessary, in payment of any Rent or other amount
in default, in reimbursement of any reasonable expenses incurred by Landlord,
and in payment of any provable damages incurred by Landlord solely by reason of
Tenant’s default. In such event, Tenant shall, on written demand of Landlord,
forthwith remit to Landlord a sufficient amount in cash to restore the Security
Deposit to an amount equal to the initial Security Deposit. In the event the
Security Deposit has not been utilized as aforesaid, the Security Deposit, or as
much thereof as not utilized for such purposes, shall be refunded to Tenant or
to whomever is then the holder of Tenant’s interest in this Lease, without
interest, 30 days after full performance of this Lease by Tenant. Landlord shall
have the right to commingle the Security Deposit with other funds of Landlord,
but must maintain adequate books and records to establish the amount and nature
Tenant’s interest in the Security Deposit . At Landlord’s election, Landlord may
elect to have the Security Deposit held by Landlord’s manager in a separate
security deposit trust, trustee or escrow account established and maintained by
such manager with respect to certain security deposits of tenants within the
Building. Unless Tenant is so notified, (i) Landlord will hold the Security
Deposit and be responsible for its return; (ii) Tenant may request return of the
Security Deposit by giving Landlord written notice in accordance with the
provisions of the Lease, addressed to Landlord as provided in this Lease; and
(iii) Landlord’s manager, if there is one, agrees that in the event of a dispute
over the ownership of the Security Deposit, the manager will not wrongfully
withhold Landlord’s true name and current mailing address from Tenant. Upon
providing Tenant with written notice of the transfer of the Security Deposit to
a third party, Landlord may deliver the funds deposited herein by Tenant to the
purchaser of Landlord’s interest in the Premises in the event such interest be
sold and, thereupon, Landlord shall be discharged from further liability with
respect to such deposit. In the event that Landlord does not return the entire
balance of the Security Deposit to Tenant, Landlord shall provide Tenant with an
accounting of the actual expenditures made by Tenant and deducted from the
Security Deposit. Tenant agrees that if claims of Landlord exceed the Security
Deposit, Tenant shall remain liable for the balance of such claims that can be
documented. The Security Deposit is not an advance payment of Rent or any other
amount due under this Lease.

 

16



--------------------------------------------------------------------------------

9. CHARACTER OF OCCUPANCY.

Tenant covenants and agrees to occupy the Premises for Tenant’s Permitted Use
and for no other purpose, and to use them in a careful, safe and proper manner;
to pay on demand for any actual damage to the Premises caused solely by misuse
or abuse thereof by Tenant, Tenant’s agents or employees, or of any other person
entering upon the Premises under express or implied invitation of Tenant.
Tenant, at Tenant’s expense, shall comply with all laws, codes, ordinances,
rules, regulations and statutes of the United States, the State of Colorado, or
any applicable municipality, governmental or quasi-governmental entity, or set
forth in any document of record in the real property records of Douglas County,
Colorado affecting Tenant’s use of the Building Complex, including, without
limitation, those related to pollution, air quality, hazardous and toxic
material control, and or environmental contamination (collectively, “Applicable
Laws”) now in effect, or which may hereafter be in effect, (a) which shall
impose any duty upon Tenant with respect to the occupation or alteration of the
Premises; (b) regarding the physical condition of the Premises for those
conditions which are the responsibility of Tenant under this Lease; or (c) that
do not relate to the physical condition of the Premises but relate to the lawful
use of the Premises and with which only the occupant can comply, such as laws
governing maximum occupancy. Tenant shall not commit waste or suffer or permit
waste to be committed or permit any nuisance on or in the Premises. Tenant, its
agents, employees, contractors or invitees shall not store, keep, use, sell
dispose of or offer for sale in, upon or from the Premises any article or
substance which may be prohibited by any insurance policy purchased by Tenant
which is in force from time to time covering the Building. Landlord agrees to
comply with all Applicable Laws with respect to its ownership, financing, use,
repair, maintenance or operation of the Building and the Building Complex.

10. MAINTENANCE, ALTERATIONS AND REENTRY BY LANDLORD.

A. Unless otherwise expressly provided herein, Landlord shall not be required to
make any improvements or repairs of any kind or character to the Premises during
the Primary Lease Term, or any extension thereof, except: (i) such repairs to
the structure of the Building (including the roof), and HVAC, mechanical, life
safety and electrical systems in the Premises (to the extent such systems are
Building standard) as may be deemed necessary by Landlord for normal maintenance
operations of the Building and/or Building Complex; and (ii) upkeep, maintenance
and repairs to all Common Areas in the Building and/or Building Complex,
including the parking areas, so long as the need for any such repair is not the
result of Tenant’s negligence.

B. So long as Landlord’s exercise of such rights does not unreasonably interfere
with Tenant’s use of or access to the Premises, Tenant covenants and agrees to
permit Landlord, upon 24 hours’ prior notice (except in the event of an
Emergency, in which case no notice shall be required), to enter the Premises to
examine and inspect the same or, if Landlord so elects, to perform any
obligations of Tenant hereunder which Tenant has failed to perform after any
applicable period of notice and cure, or to perform such cleaning, maintenance,
janitorial services, repairs, additions, or alterations as Landlord may deem
necessary or proper for the safety, improvement, or preservation of the Premises
or of other portions of the Building and/or Building Complex or as may be
required by governmental authorities pursuant to any Applicable Law. Any such
reentry shall not constitute an eviction or entitle Tenant to abatement

 

17



--------------------------------------------------------------------------------

of Rent. Furthermore, Landlord shall at all times have the right at Landlord’s
election to make such alterations or change in other portions of the Building
and/or Building Complex as Landlord may from time to time deem necessary and
desirable as long as such alterations and changes do not unreasonably interfere
with Tenant’s use and occupancy of the access to the Premises. Landlord may use
one or more of the street entrances to the Building Complex and such public
areas thereof as may be necessary, in Landlord’s determination to complete such
alterations or changes.

C. Notwithstanding anything to the contrary set forth herein, Landlord shall be
responsible for compliance or correcting non-compliance with the ADA in
accordance with the provisions of the ADA and related governmental regulations,
as amended from time to time, pertaining to the use, occupation or alteration of
the Building (excluding the Premises) and the Common Areas. Landlord’s costs of
compliance or correcting noncompliance as to conditions in the Building and
Common Areas under the ADA and regulations in effect as of the Effective Date
shall not be included in Operating Expenses. Landlord’s costs of compliance as
to conditions in the Building and Common Areas required as a result of changes
in the ADA and its regulations following the Commencement Date shall be borne by
Landlord, but shall be included in Operating Expenses. Tenant shall be
responsible for compliance or correcting non-compliance with the ADA in
accordance with the provisions of the ADA and related governmental regulations,
as amended from time to time, pertaining to the use, occupation or alteration of
the Premises. Landlord’s consent to any Alterations (as defined in Section 11
below) by Tenant or Landlord’s approval of plans, specifications and working
drawings for Tenant’s Alterations shall create no responsibility or liability on
the part of Landlord for their completeness, design sufficiency, or compliance
with all Applicable Laws, including, but not limited to the ADA. If applicable,
Tenant shall provide a certificate from Tenant’s architect evidencing that any
plans and specifications for Tenant’s Alterations have been prepared in
accordance with the ADA and, upon completion, that the Alterations have been
constructed in accordance with the ADA, as evidenced by the applicable “as
built” drawings.

11. ALTERATIONS AND REPAIRS BY TENANT.

A. Tenant covenants and agrees not to make any alterations in or additions to
the Premises (subsequent to Tenant’s Work), including installation of any
equipment or machinery therein which requires modification of or additions to
any existing electrical outlets or which would increase Tenant’s usage of
electricity beyond Tenant’s standard electrical usage (all such alterations,
together with the Tenant’s Work, are referred to herein collectively as
“Alterations”) without in each such instance first obtaining the written consent
of Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed. Notwithstanding any provision to the contrary contained in this Lease,
Tenant may, without Landlord’s consent, at its own cost and expense and in a
good and workmanlike manner and in accordance with all Applicable Laws, make
interior, cosmetic Alterations not exceeding $25,000.00 per project per floor of
the Premises that are not visible from the exterior of the Building and that do
not affect the structural portions of the Building or the Building systems of
the Premises or Building. In no event shall Tenant be permitted to make any
Alterations to any portion of the Building or Building Complex other than within
the Premises. Any Alterations performed by Tenant which is approved by Landlord
shall be subject to Landlord’s reasonable requirements in effect at such time.
In the event Landlord requires that Tenant submit plans and specifications for
an

 

18



--------------------------------------------------------------------------------

Alteration in connection with Landlord’s approval of the same, Landlord’s
consent to any Alterations by Tenant or Landlord’s approval of the plans,
specifications and working drawings for Tenant’s Alterations shall create no
responsibility or liability on the part of Landlord for their completeness,
design sufficiency, or compliance with all Applicable Laws now in effect or
which may hereafter be in effect. Tenant, at its expense, shall (i) pay all
engineering and design costs incurred by Landlord attributable to the
Alterations, (ii) pay all of Landlord’s costs necessitated by Tenant’s
Alterations, including without limitation, all costs for modifications and
additions to the Building Complex, including without limitation, the Building
systems (which Landlord shall indicate as part of any approval of Tenant’s
plans), and (iii) obtain all necessary governmental permits and certificates
required for any Alterations to which Landlord has consented, and cause such
Alterations to be completed in compliance therewith and with all Applicable Laws
and all applicable requirements of Landlord’s insurance carriers. All
Alterations which Tenant are permitted to make shall be performed in a good and
workmanlike manner, using materials and equipment at least equal in quality to
the original installations in the Premises. All repair and maintenance work
required to be performed by Tenant pursuant to the provisions of this Section 11
and any Alterations permitted by Landlord pursuant to the provisions hereof,
shall be done at Tenant’s expense by persons requested by Tenant and reasonably
authorized in writing by Landlord. If Landlord authorizes persons requested by
Tenant to perform such Alterations, prior to the commencement of any such
Alterations, Tenant shall deliver to Landlord certificates issued by insurance
companies qualified to do business in the State of Colorado, evidencing that
workmen’s compensation, public liability insurance, and property damage
insurance, all in the amounts, with companies and on forms satisfactory to
Landlord, are in force and effect and maintained by all contractors and
subcontractors engaged by Tenant to perform such work. All such policies shall
name Landlord and any Mortgagee as an additional insured. Each such certificate
shall provide that the same may not be canceled or modified without 30 days’
prior written notice to Landlord and such Mortgagee. Further, Landlord and such
Mortgagee shall have the right to post notices in the Premises in locations
which will be visible by parties performing any work on the Premises stating
that Landlord is not responsible for the payment for such work and setting forth
such other information as Landlord may deem necessary. Alterations, repair and
maintenance work shall be performed in a manner which will not unreasonably
interfere with, delay, or impose any additional expense upon Landlord in the
maintenance or operation of the Building or upon other tenants’ use of their
premises in the Building Complex.

B. Tenant shall keep the Premises in as good order, condition, and repair and in
an orderly state, as when they were entered upon, loss by fire or other
casualty, condemnation, Landlord’s obligations or commercially reasonable wear
and tear excepted. Subject to Landlord’s obligation to make repairs in the event
of certain casualties, as set forth in Section 18 below, Landlord shall have no
obligation for the repair or replacement of any portion of the interior of the
Premises which is damaged or wears out during the Lease Term regardless of the
cause therefor, including but not limited to, carpeting, draperies, window
coverings, wall coverings, painting or any of Tenant’s property or improvements
in the Premises, but shall have an obligation to repair, maintain and replace
Building systems whether or not in the Premises, in accordance with Section 10
above.

C. All Alterations and permanent fixtures installed in the Premises, including,
by way of illustration and not by limitation, all partitions, paneling,
carpeting, drapes or other

 

19



--------------------------------------------------------------------------------

window coverings, and light fixtures (but not including movable office furniture
not attached to the Building), shall be deemed a part of the real estate and the
property of Landlord and shall remain upon and be surrendered with the Premises
as part thereof without molestation, disturbance or injury at the end of the
Primary Lease Term, or any extension thereof, whether by lapse of time or
otherwise, unless Landlord by written notice given to Tenant at the time of
approval of such Alteration, or in the event it is an Alteration for which no
approval was required, no later than 15 days prior to the Expiration Date, shall
elect to have Tenant remove all or any of the Alterations (including, without
limitation, Tenant’s Work), and in such event, Tenant shall promptly remove on
or before the expiration date of this Lease, at Tenant’s expense, the
Alterations specified by Landlord and restore the Premises to their condition
prior to the make of the same, reasonable wear and tear excepted.

D. All Alterations which Landlord has required Tenant remove at expiration of
this Lease, and all movable furniture and personal effects of Tenant not removed
from the Premises upon the vacation or abandonment thereof or upon the
expiration or termination of this Lease for any cause whatsoever shall
conclusively be deemed to have been abandoned and may be appropriated, sold,
stored, destroyed or otherwise disposed of by Landlord without notice to Tenant
or any other person and without obligation to account therefor and Tenant shall
pay Landlord all reasonable expenses incurred in connection with the removal or
disposition of such property, including, but not limited to, the cost of
repairing any damage to the Premises caused by the removal of such property.
Tenant’s obligations hereunder shall survive the expiration or other termination
of this Lease.

12. MECHANIC’S LIENS.

Tenant shall pay or cause to be paid all costs for all Tenant’s Work, other
Alterations or other work done by Tenant or caused to be done by Tenant on the
Premises (including work performed by Landlord or its contractor at Tenant’s
request following the commencement of the Primary Lease Term) of a character
which will or may result in liens on Landlord’s interest therein, and Tenant
will keep the Premises free and clear of all mechanic’s liens, and other liens
on account of work done for Tenant or person claiming under it. Tenant hereby
agrees to indemnify and defend Landlord, and save Landlord harmless of and from,
all liability, loss, damage, costs, or expenses, including reasonable attorneys’
fees, on account of any claims of any nature whatsoever including claims or
liens of laborers or materialmen or others for work performed or for materials
or supplies furnished to Tenant or persons claiming under Tenant. Should Tenant
receive any notice of intent to file a lien, Tenant shall deliver a copy of such
notice to Landlord and shall promptly resolve the claim. Should any liens be
filed or recorded against the Premises or any action affecting the title thereto
be commenced as a result of such work (which term includes the supplying of
materials), Tenant shall cause such liens to be removed from record within 30
days after it receives notice of the filing or recording of such liens. If
Tenant desires to contest any claims of lien, Tenant shall furnish to Landlord
adequate security of at least 125% of the amount of the claim, or at Tenant’s
option, file a bond with the appropriate court and obtain a release of the lien
pursuant to Applicable Law. If a final judgment (after exhaustion of appeal)
establishing the validity or existence of any lien for any amount is entered,
Tenant shall pay and satisfy the same at once. If Tenant shall be in default in
paying any charge for which a mechanic’s lien or suit to foreclose the lien has
been recorded or filed and shall not have given Landlord security as aforesaid,
Landlord may (but without being required to

 

20



--------------------------------------------------------------------------------

do so) pay such lien or claim and any costs, and the amount so paid, together
with reasonable attorneys’ fees incurred in connection therewith, shall be
immediately due from Tenant to Landlord.

13. SUBLETTING AND ASSIGNMENT.

A. Tenant shall neither sublet any part of the Premises nor assign this Lease or
any interest herein without the written consent of Landlord first being
obtained, which consent shall not be unreasonably withheld, conditioned or
delayed, provided that: (i) Tenant has complied with the provisions of
Section 13.C. below and Landlord has declined to exercise its rights thereunder;
(ii) the proposed subtenant or assignee is engaged in a business and the
Premises will be used in a manner which is in keeping with Landlord’s
commercially reasonable standards of the Building and does not conflict with any
exclusive use rights granted to any other tenant in the Building Complex;
(iii) the proposed subtenant or assignee has reasonable financial worth in light
of the responsibilities involved and Tenant shall have provided Landlord with
reasonable evidence thereof; (iv) an uncured Event of Default on the part of
Tenant is not then existing at the time it makes its request for such consent,
unless subletting or assigning all or part of the Premises is the method by
which Tenant proposes to cure an Event of Default; or (v) the proposed subtenant
or assignee is not a tenant under, or is not currently negotiating, a lease with
Landlord in any building in the Building Complex. Notwithstanding anything
contained herein to the contrary, Tenant acknowledges that if the use of the
Premises by any proposed subtenant or assignee would require compliance by
Landlord and the Building with any current or future Applicable Laws to a
greater extent than that required prior to the proposed occupancy by such
subtenant or assignee, Landlord, at its sole option, may refuse to grant such
consent, unless, as an express condition thereof, Tenant and/or such assignee or
subtenant bears the entire cost of such greater compliance.

B. Notwithstanding paragraph A. above, Tenant may assign this Lease or sublet
any portion of the Premises without Landlord’s consent to any affiliate of
Tenant (a “Permitted Transfer”). For purposes of this Section 13, “affiliate”
shall mean any entity which, directly or indirectly, controls or is controlled
by or is under common control with Tenant, or a successor entity to Tenant by
virtue of merger, consolidation, or nonbankruptcy reorganization or the sale of
all or substantially all of the assets of Tenant; provided, however, that such
affiliate must either (i) have a net worth substantially similar to or greater
than Tenant’s net worth as of the Effective Date, or (ii) in Landlord’s
commercially reasonable opinion, have sufficient assets to perform its
obligations (monetary or otherwise) under this Lease. For purpose of the
definition of “affiliate,” the word “control” (including “controlled by” and
“under common control with”), as used with respect to any corporation,
partnership, or association, shall mean the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policy of a
particular corporation, partnership or association, whether through the
ownership of voting securities or by contract or otherwise. Tenant’s right
hereunder are further conditioned on: (1) Tenant shall remain primarily liable
for all of its obligations under this Lease; (2) any such subtenant and/or
assignee shall assume and be bound by all obligations of Tenant for payment of
all amounts of rental and other sums (relative to its pro rata share) and the
performance of all covenants required by Tenant pursuant to this Lease; (3) any
such subtenant and/or assignee intends to operate the Premises in accordance
with the usage restrictions of this Lease; and (4) not less than 15 days prior
to the effective date of such sublease

 

21



--------------------------------------------------------------------------------

or assignment, Tenant shall provide Landlord with notice of such transaction and
copies of the documents evidencing such transaction and such other evidence as
Landlord may reasonably require to establish that such transaction falls within
the terms and provisions of this Section. Notwithstanding the foregoing, in the
event a transferee assuming this Lease pursuant to a Permitted Transfer is, in
Landlord’s reasonable opinion, in a similar financial condition as Tenant as of
the Effective Date such that the transferee has the ability to pay the Rent and
meet the obligations of this Lease, Tenant shall be released from all
liabilities hereunder from and after the date of such assignment and assumption,
so long as the transferee has agreed in writing to assume all obligations and
liabilities of Tenant under this Lease.

C. If this Lease is assigned, Landlord shall collect the Rent due under this
Lease from the assignee and apply the net amount collected to the Rent herein
reserved. If the Premises or any part thereof is sublet or occupied by anybody
other than Tenant (other than pursuant to a Permitted Transfer), Landlord may,
after an Event of Default on the part of Tenant, collect the rent from the
subtenant or occupant and apply the net amount collected to the Rent herein
reserved. No such assignment, subletting, occupancy, or collection shall be
deemed an acceptance of the assignee, subtenant, or occupant as the tenant
hereof or a release of Tenant from further performance by Tenant of covenants on
the part of Tenant herein contained. Consent by Landlord to any one assignment
or sublease shall not in any way be construed as relieving Tenant from obtaining
Landlord’s express written consent to any further assignment or sublease. Except
as specified in Section 13.B. above, notwithstanding the consent of Landlord to
any sublease or assignment, Tenant shall not be relieved from its primary
obligations hereunder to Landlord, including, but not limited to the payment of
all Base Rent and Tenant’s Pro Rata Share of Operating Expenses. Landlord’s
consent to any requested sublease or assignment shall not waive Landlord’s right
to refuse to consent to any other such request or to terminate this Lease if
such request is made, all as provided herein. Except in the case of a Permitted
Transfer, if Landlord or Tenant collects any rental or other amounts from an
assignee or subtenant in excess of the Base Rent and the Tenant’s Pro Rata Share
of Operating Expenses for any monthly period, Landlord shall be entitled to 50%
of such excess (net of all costs incurred by Tenant in connection therewith,
including, without limitation, tenant improvements, broker commissions and
reasonable attorneys fees, but excluding vacancy costs) and Tenant shall pay to
Landlord such amount on a monthly basis, as and when Tenant receives the same.

D. Except in the case of a Permitted Transfer, Tenant agrees that in the event
it desires to sublease all or any portion of the Premises or assign this Lease
to any party, in whole or in part, Tenant shall notify Landlord in writing not
less than 30 days prior to the date Tenant desires to sublease such portion of
the Premises or assign this Lease (“Tenant’s Transfer Notice”). Tenant’s
Transfer Notice shall set forth the description of the portion of the Premises
to be so sublet or assigned and the terms and conditions on which Tenant desires
to sublet the Premises or assign this Lease. In the event of a proposed
assignment of this Lease (but not any sublease, which shall not be subject to
Landlord’s rights pursuant to paragraph E. below), Landlord shall have 30 days
following receipt of Tenant’s Transfer Notice within which to exercise
Landlord’s rights pursuant to paragraph E. below. If Landlord consents to such
sublease or assignment and if for any reason Tenant is unable to sublet said
portion of the Premises or assign its interest in this Lease on the terms and
conditions contained in Tenant’s Transfer Notice within 180 days following the
delivery of Tenant’s Transfer Notice to Landlord, Tenant agrees to re-offer the
Premises to Landlord in accordance with the provisions hereof prior to
subleasing any portion of the Premises or assigning this Lease to any third
party.

 

22



--------------------------------------------------------------------------------

E. Notwithstanding anything contained in this Section 13 to the contrary, in the
event Tenant requests Landlord’s consent to sublet all or a portion of the
Premises or to assign its interest in this Lease, Landlord shall have the right
to: (i) consent to such sublease or assignment; (ii) refuse to grant such
consent in Landlord’s reasonable discretion (which reasons will be specified in
Landlord’s notice of refusal) or (iii) refuse to grant such consent and
terminate this Lease as to the portion of the Premises with respect to which
such consent was requested; provided, however, if Landlord refuses to grant such
consent and elects to terminate the Lease as to such portion of the Premises,
Tenant shall have the right within 15 days after notice of Landlord’s exercise
of its right to terminate to withdraw Tenant’s request for such consent and
remain in possession of the Premises under the terms and conditions hereof. In
the event the Lease is terminated as set forth herein, such termination shall be
effective as of the date set forth in a written notice from Landlord to Tenant,
which date shall in no event be more than 30 days following such notice.
Notwithstanding anything to the contrary contained herein, Landlord agrees that
it will not enter into a direct lease of space in the Building with any person
or entity within six months after Landlord’s refusal to grant consent to a
sublease or assignment by Tenant to the same person or entity, so long as Tenant
would have been able to provide the same amount of space in the Building as
Landlord offers for lease to such person or entity.

F. All documents utilized by Tenant to evidence any subletting or assignment to
which Landlord has the right to consent shall be subject to prior approval by
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed. Tenant shall pay on demand all of Landlord’s actual, out-of-pocket
costs and expenses, including reasonable attorneys’ fees, incurred in
determining whether or not to consent to any requested sublease or assignment
and in reviewing and approving such documentation, up to a maximum of $1,000.00.

G. Landlord and Tenant understand that notwithstanding certain provisions to the
contrary contained herein, a trustee or debtor in possession under the
Bankruptcy Code of the United Sates may have certain rights to assume or assign
this Lease. Landlord and Tenant further understand that in any event Landlord is
entitled under the Bankruptcy Code to Adequate Assurance of future performance
of the terms and provisions of this Lease. For purposes of any such assumption
or assignment, the parties hereto agree that the term “Adequate Assurance” shall
include at least the following: (i) in order to assure Landlord that the
proposed assignee will have the resources with which to pay the rent called for
herein, any proposed assignee must have demonstrated to Landlord’s satisfaction
a net worth (as defined in accordance with generally accepted accounting
principles consistently applied) at least as great as the net worth of Tenant on
the Effective Date. The financial condition and resources of Tenant were a
material inducement to Landlord in entering into this Lease; and (ii) any
proposed assignee of this Lease must assume in writing and agree to be
personally bound by the terms, provisions, and covenants of this Lease.

14. DAMAGE TO PROPERTY.

Except as a result of the negligent acts or omissions of Landlord, its
employees, agents or contractors, Tenant shall neither hold or attempt to hold
Landlord liable for any injury or

 

23



--------------------------------------------------------------------------------

damage, either proximate or removed, occurring through or caused by fire, water,
steam, or any injury, accident, or any other cause to the Premises, to any
furniture, fixtures, tenant improvements (including Tenant’s Work), or other
personal property of Tenant kept or stored in the Premises, or in other parts of
the Building and/or the Building Complex not herein demised, whether by reason
of the negligence or default of the owners or occupants thereof or any other
person or otherwise, and, except as provided above, the keeping or storing of
all property of Tenant in the Building, the Building Complex and/or Premises
shall be at the sole risk of Tenant.

15. INDEMNITY.

A. Tenant hereby agrees to indemnify and defend Landlord, its officers,
directors, members, managers, agents and employees, and save Landlord, its
officer, directors, members, managers, agents and employees harmless of and
from, all claims, liabilities, losses, damages, costs, or expenses, including
reasonable attorneys’ fees, fines, penalties, judgments, or obligations
(collectively, “Claims”) that Landlord may sustain to the extent arising out of
any injury to any person or damage to or loss of any property occurring (i) in
the Premises or in the Building Complex (including the Surface Lots, as defined
in Exhibit D) and arising from the use of the Premises by Tenant, its employees,
agents, contractors, licensees, subtenants or other invitees, except to the
extent either of the foregoing are caused by the negligence or willful
misconduct of Landlord; (ii) any act or omission or negligence of Tenant or any
of Tenant’s employees, agents or contractors in or on the Premises or the
Building Complex; and (iii) any breach or default by Tenant in the performance
of its obligations and covenants under this Lease beyond applicable notice and
cure periods.

B. Except to the extent Tenant is obligated to indemnify Landlord above,
Landlord hereby agrees to indemnify and defend Tenant, its officers, directors,
agents and employees, and save Tenant, its officers, directors, agents and
employees, harmless of and from, all Claims that Tenant may sustain to the
extent arising out of any injury to any person or damage to or loss of any
property (i) suffered or claimed by any person and resulting from the negligence
or willful misconduct of Landlord or any of Landlord’s, employees, agents or
contractors; or (ii) any breach or default by Landlord in the performance of its
obligations and covenants under this Lease beyond applicable notice and cure
period.

C. Any party requesting indemnification pursuant to the provisions contained in
this Lease shall (1) give the indemnifying party prompt written notice of any
Claims for which it is requesting indemnification; (2) mutually agree with the
other party as to defense counsel, which counsel shall also be reasonably
acceptable to the party’s insurance carriers, if applicable; (3) give the
indemnifying party reasonable authority and control of the defense and
settlement of the Claims, subject to reasonable approval by the indemnitee of
any settlement that assesses any proportionate liability to the indemnitee or
potentially imposes any obligations on the indemnitee. The indemnitee may, at
its election, obtain separate counsel and participate in the proceedings at its
own expense. In addition, at the indemnifying party’s reasonable request, the
indemnitee shall reasonably cooperate in the defense and settlement of any
Claims at no out-of-pocket cost to the indemnitee.

D. In no event will either party be responsible for any consequential damages
incurred by the other party as a result of any default or breach of the terms of
this Lease, including, but not limited to, lost profits or interruption of
business which result of any alleged breach or default hereunder.

 

24



--------------------------------------------------------------------------------

E. All provisions of this Section 15 shall survive termination or expiration of
this Lease.

16. SURRENDER AND NOTICE.

Upon the expiration or other termination of this Lease, Tenant shall promptly
quit and surrender to Landlord the Premises broom clean, in good order and
condition, ordinary wear and tear and loss by fire or other casualty covered by
insurance excepted, and Tenant shall remove all of its movable furniture and
other effect and such Alterations as Landlord shall require Tenant to remove as
described in Sections 11 hereof. In the event Tenant fails to vacate the
Premises on a timely basis as required, Tenant shall be responsible to Landlord
for all reasonable costs incurred by Landlord as a result of such failure,
including, but not limited to, any reasonable amounts required to be paid to
third parties who were to have occupied the Premises.

17. INSURANCE.

A. Subject to reimbursement as provided in Section 5 herein, Landlord shall
maintain Special Form property insurance on the Building in the amount of full
replacement cost (without regard to depreciation) as well as loss of rent
protection insurance, from such companies, and on such terms and conditions,
including loss of rental insurance for such period of time as Landlord deems
reasonably appropriate, from time to time.

B. Tenant shall obtain and maintain throughout the term of this Lease the
following insurance:

(i) Special Form property insurance on and for the full cost of replacement of
all Tenant’s property and improvements in the Premises, including, without
limitation Tenant’s Work and all furniture, fixtures, personal property and all
tenant finish in excess of Building standard items. In no event shall the
deductible for such insurance be more than $5,000.00.

(ii) Commercial general liability insurance, on a “occurrence” form, with
(1) contractual liability coverage including the indemnification provisions
contained in this Lease, (2) a severability of interest endorsement, (3) limits
of not less than $2,000,000.00 combined single limit per occurrence and not less
than $2,000,000.00 in the aggregate for bodily injury, sickness or death, and
property damage, and umbrella coverage of not less than $4,000,000.00. All such
policies shall name Landlord and any Mortgagee as additional insured.

(iii) Business interruption insurance in such amounts as will reimburse Tenant
for direct or indirect loss of earnings attributable to all perils commonly
insured against by prudent tenants or attributable to prevention of access to
the Premises or to the Building as a result of such perils.

(iv) Workers’ Compensation Insurance and Employers liability insurance as
required by Applicable Law.

 

25



--------------------------------------------------------------------------------

C. All insurance policies set forth in this Section 17 shall be issued by an
insurance company qualified to do business in the State of Colorado and
reasonably acceptable to Landlord. All such insurance policies shall provide
that the same may not be canceled or modified without at least 30 days’ prior
written notice to Landlord and any Mortgagee. Tenant shall notify Landlord
promptly in the event any insurance policy of Tenant required hereunder is
cancelled or not renewed.

D. Prior to occupancy of the Premises, and thereafter from time to time (but nor
more often than once per calendar year), Tenant shall deliver certificates
evidencing that all insurance required under this Section 17 is in force and
effect. In addition, Tenant shall deliver to Landlord, upon Landlord’s request
(not more than once per calendar year), copies of all insurance policies
maintained hereunder along with all endorsements thereto certified as true and
correct by the issuing insurance company and Tenant. The limits of said
insurance shall not, under any circumstances, limit the liability of Tenant
hereunder.

E. Notwithstanding anything to the contrary contained herein, Landlord and
Tenant hereby mutually waive and release their respective rights of recovery
against each other, their officers, directors, members, managers, agents and
employees occurring as a result of the use and occupancy of the Premises for:
(i) any loss of its property capable of being insured against by Special Form
insurance coverage whether carried or not, excluding from such waiver, the
deductible amounts under any applicable Special Form insurance; and (ii) all
loss, cost, damage, or expense arising out of or due to any interruption of
business (regardless of the cause therefor), increased or additional costs of
operation or business or other costs or expenses whether similar or dissimilar
which are capable of being insured against under business interruption or loss
of rents insurance whether or not carried. Each party shall apply to its
insurers to obtain such waivers, shall obtain any special endorsements, if
required by their insurance, to evidence compliance with the aforementioned
waiver, and shall bear the cost therefor.

18. CASUALTY AND RESTORATION OF PREMISES.

A. If the Premises or the Building shall be so damaged by fire or other casualty
as to render the Premises wholly untenantable and if such damage shall be so
great that a competent architect, in good standing, selected by Landlord shall
certify in writing to Landlord and Tenant within 45 days of said casualty that
the Premises, with the exercise of reasonable diligence, cannot be made fit for
occupancy within 180 calendar days from the date of casualty (subject to Force
Majeure Delays, as defined below), then either party shall have the right to
terminate this Lease by delivering written notice of its election to terminate
to the other party within 30 days after receipt of the architect certification,
and upon such delivery, this Lease shall terminate, Tenant shall thereupon
surrender to Landlord the Premises and all interest therein under this Lease or
otherwise and Landlord may reenter and take possession of the Premises and
remove Tenant therefrom, and both parties hereto shall be freed and discharged
of all further obligations hereunder, except for those that expressly survive
termination of this Lease. Tenant shall pay Rent, duly apportioned, up to the
time of such termination of this Lease, subject to the provisions of paragraph
D. below. If, however, the damage shall be such that said architect shall
certify within said 45-day period that the Premises can be made tenantable
within said 180-day period (subject to Force Majeure Delays), then, except as
hereinafter provided, Landlord shall

 

26



--------------------------------------------------------------------------------

repair the damage so done to the Building (including Tenant’s Work in an amount
not to exceed $100,000.00) but not any equipment, trade fixtures or other
personal property of Tenant) with all reasonable speed.

B. If the Premises shall be slightly damaged by fire or other casualty, but not
so as to render the same wholly untenantable or to require a repair period in
excess of 180 days (subject to Force Majeure Delays), then, Landlord, after
receiving notice in writing of the occurrence of the casualty, except as
hereafter provided, shall cause the same to be repaired to the extent of the
tenant finish existing in the Premises as of the Commencement Date and insured
by Landlord (as opposed to any above-standard tenant finish or portion of the
tenant finish insured by Tenant) with reasonable promptness. If the estimated
repair period as established in accordance with the provisions of Section 18.A.
above exceeds 180 days (subject to Force Majeure Delays), then Tenant shall have
the right to terminate this Lease upon written notice to Landlord delivered
after such 180-day period and prior to Landlord’s completion of the repairs.

C. In case the Building throughout shall be so injured or damaged, whether by
fire or otherwise (though said Premises may not be affected, or if affected, can
be repaired within said 180 days (subject to Force Majeure Delays)), that,
within 30 days after the receipt of the architect’s certification described in
paragraph A. above, Landlord shall decide not to reconstruct or rebuild said
Building, then, notwithstanding anything contained herein to the contrary, upon
notice in writing to that effect given by Landlord to Tenant within said 30
days, Tenant shall pay the Rent, properly apportioned up to such date (subject
to the provisions of paragraph D. below), this Lease shall terminate from the
date of delivery of said written notice, and both parties hereto shall be freed
and discharged of all further obligations hereunder, except for those that
expressly survive termination of this Lease.

D. Provided that the casualty is not the fault of Tenant, Tenant’s agents,
employees, or contractors Tenant’s Rent shall abate during any such period of
repair or restoration in the same proportion that the part of the Premises
rendered untenantable bears to the whole.

E. For purposes of this Section 18, the term “Force Majeure Delays” shall mean
delays caused by an inability of either party to perform any of its obligations
hereunder on account of any energy shortage, governmental pre-emption or
prescription, national emergency, act of God or any other cause of any kind
beyond the reasonable control of Landlord or Tenant or that could not be
mitigated with reasonable efforts, but specifically excluding the failure to pay
any monetary obligations.

F. Notwithstanding any provision to the contrary contained in this Section 18,
in the event Landlord is required to repair and restore within 180 days (subject
to Force Majeure Delays) pursuant to paragraph B. above, and such repair or
restoration is not completed within 210 days (subject to Force Majeure Delays),
then commencing on the 211th day, Tenant shall be entitled to two days of Base
Rent abatement for each day such repair or restoration is not completed, until
such time as such repair or restoration is substantially completed and Tenant
can commence normal business operations therein.

 

27



--------------------------------------------------------------------------------

19. CONDEMNATION.

If the entire Premises or more than 25% of the Premises or any portion of the
Building which shall render the Premises untenantable shall be taken by right of
eminent domain or by condemnation or shall be conveyed in lieu of any such
taking, then this Lease, at the option of either Landlord or Tenant exercised by
either party giving written notice to the other of such termination within 30
days after such taking or conveyance, shall forthwith cease and terminate and
all Rent shall be duly apportioned as of the date of such taking or conveyance.
Tenant thereupon shall surrender the Premises and all interest therein under
this Lease or otherwise to Landlord and Landlord may reenter and take possession
of the Premises or remove Tenant therefrom, and both parties hereto shall be
freed and discharged of all further obligations hereunder, except for those that
expressly survive termination of this Lease. In the event less than 25% of the
Premises shall be taken by such proceeding or conveyance, Landlord shall
promptly repair the Premises as nearly as possible to its condition immediately
prior to said taking or conveyance, unless Landlord elects not to reconstruct or
rebuild as described in Section 18.C. above. In the event of any such taking or
conveyance, Landlord shall receive the entire award or consideration for the
portion of the Building so taken whether the award is compensation for
diminution in value for the leasehold, for the taking of the fee, or as
severance, damage or otherwise; provided, however, if this Lease is terminated
as a result of the condemnation or conveyance, and as long as Tenant’s award
does not reduce Landlord’s award or compensation, then Tenant shall be entitled
to a separate award for loss or damage to Tenant’s trade fixtures which it
cannot remove, relocation and removal expenses and any other damages which
Tenant may claim pursuant to Applicable Law.

20. DEFAULT BY TENANT.

A. Each one of the following events is herein referred to as an “Event of
Default”:

(i) Any failure by Tenant to pay Rent or any other monetary sums required to be
paid hereunder on the date such sums are due, unless the failure is cured within
10 business days after written notice by Landlord; however, Tenant is not
entitled to more than three notices of delinquent payments of Rent during any
Lease Year and, if thereafter during that Lease Year any Rent is not paid when
due, an Event of Default shall automatically occur;

(ii) Intentionally deleted;

(iii) This Lease or the estate of Tenant hereunder shall be transferred to or
shall pass to or devolve upon any other person or party except in the manner set
forth in Section 13 above;

(iv) This Lease or the Premises or any part thereof shall be taken upon
execution or by other final process of law directed against Tenant or shall be
lawfully taken upon or subject to any attachment at the instance of any creditor
of or claimant against Tenant and said attachment shall not have been discharged
or disposed of within 45 days after the levy thereof;

 

28



--------------------------------------------------------------------------------

(v) The filing of any petition or the commencement of any case or proceeding by
Tenant under any provision or chapter of the Federal Bankruptcy Act, the Federal
Bankruptcy Code, or any other federal or state law relating to insolvency,
bankruptcy, or reorganization or the adjudication that Tenant is insolvent or
bankrupt or the entry of an order for relief under the Federal Bankruptcy Code
with respect to Tenant;

(vi) The filing of any petition or the commencement of any case or proceeding
described in Section 20.A.(v) above against Tenant, unless such petition and all
proceedings initiated thereby are dismissed within 60 days from the date of such
filing; the filing of an answer by Tenant admitting the allegations of any such
petition; the appointment of or taking possession by a custodian, trustee or
receiver for all or any assets of Tenant, unless such appointment is vacated or
dismissed within 60 days from the date of such appointment;

(vii) The insolvency of Tenant or the execution by Tenant of an assignment for
the benefit of creditors; the convening by Tenant of a meeting of its creditors,
or any class thereof, for purposes of effecting a moratorium upon or extension
or composition of its debts; or the failure of Tenant generally to pay its debts
as they mature;

(viii) Intentionally deleted;

(ix) Intentionally deleted; and

(x) Tenant shall fail to perform any of the other agreements, terms, covenants,
or conditions hereof on Tenant’s part to be performed and such non-performance
is not a result of a Force Majeure event and shall continue for a period of 30
days after written notice thereof by Landlord to Tenant or, if such performance
cannot be reasonably had within such 30-day period, Tenant shall not in good
faith have commenced such performance within such 30-day period and shall not
diligently proceed therewith.

B. If any one or more Event of Default shall happen and is not cured within any
applicable cure period, then Landlord shall have the right, which right shall be
exercised in accordance with Applicable Laws, at Landlord’s election, after
expiration of any applicable cure period, or at any time thereafter, either:

(i) After providing not less than five days written notice to Tenant, to reenter
and take possession of the Premises or any part thereof and repossess the same
as of Landlord’s former estate and expel Tenant and those claiming through or
under Tenant and remove the effects of both or either, without being deemed
guilty of any manner of trespass and without prejudice to any remedies for
arrears of rent or preceding breach of covenants or conditions. Should Landlord
elect to reenter, as provided in this Section 20.B.(i), or should Landlord take
possession pursuant to legal proceeding or pursuant to any notice provided for
by Applicable Law, Landlord, may relet the Premises or any part thereof, either
alone or in conjunction with other portions of the Building of which the
Premises are a part, in Landlord’s or Tenant’s name but for the account of
Tenant, for such term or terms (which may be greater or less than the period
which would otherwise have constituted the balance of the term of this Lease)
and on such conditions and upon such other terms (which may include concessions
of free rent and alteration and repair of the Premises) as Landlord, in its
absolute discretion, may

 

29



--------------------------------------------------------------------------------

determine and Landlord may collect and receive the rents therefor. Landlord
shall in no way be responsible or liable for any failure to relet the Premises,
or any part thereof, or for any failure to collect any rent due upon such
reletting, provided, however, Landlord shall use commercially reasonable efforts
to relet the Premises. No such reentry or taking possession of the Premises by
Landlord shall be construed as an election on Landlord’s part to terminate this
Lease unless a written notice of such intention be given to Tenant. No notice
from Landlord hereunder or under a forcible entry and detainer statute or
similar law shall constitute an election by Landlord to terminate this Lease
unless such notice specifically so states. Landlord reserves the right following
any such reentry and/or reletting to exercise its right to terminate this Lease
by giving Tenant such written notice, in which event the Lease will terminate as
specified in said notice. Notwithstanding the foregoing, upon Landlord taking
possession of the Premises, regardless of whether Landlord relets the Premises,
Tenant (being no longer in possession of the Premises) shall be relieved of all
obligations under this Lease except the obligation to pay Rent and other amounts
and/or damages owed in accordance with this Lease as a result of any Event of
Default or otherwise obligated to pay in accordance with the provisions of this
Section 20, it being the intent of the parties that Tenant shall not be
responsible for on-going maintenance or repair obligations with respect to the
Premises or the actions of any other party to which Landlord relets the
Premises;

If Landlord elects to take possession of the Premises as provided in this
Section 20.B.(i), Tenant shall pay to Landlord (a) the rent and other sums as
herein provided, which would be payable hereunder if such repossession had not
occurred, less (b) the net proceeds, if any, of any reletting of the Premises
after deducting all of Landlord’s reasonable expenses incurred in connection
with such reletting, including, but without limitation, all repossession costs,
brokerage commissions, legal expenses, attorneys’ fees, expenses of employees,
alterations, remodeling, and repair costs and expenses of preparation for such
reletting. If, in connection with any reletting, the new lease term extends
beyond the existing term or the premises covered thereby include other premises
not part of the Premises, a fair apportionment of the rent received from such
reletting and expenses incurred in connection therewith, as provided aforesaid,
will be made in determining the net proceeds received from such reletting, any
rent concessions will be apportioned over the term of the new lease. Tenant
shall pay such amounts to Landlord monthly on the days on which the Rent and all
other amounts owing hereunder would have been payable if possession had not been
retaken and Landlord shall be entitled to receive the same from Tenant on each
such day;

(ii) Give Tenant written notice of Landlord’s intention to terminate this Lease
on the date of such given notice or on any later date specified therein and, on
the date specified in such notice, Tenant’s right to possession of the Premises
shall cease and the Lease shall thereupon be terminated, except as to Tenant’s
liability hereunder as hereinafter provided, as if the expiration of the term
fixed in such notice were the end of the term herein originally demised. In the
event this Lease is terminated pursuant to the provisions of this
Section 20.B.(ii), Tenant shall remain liable to Landlord for all Rent due prior
to the date of termination and damages in an amount equal to the rent and other
sums which would have been owing by Tenant hereunder for the balance of the Term
had this Lease not been terminated less the net proceeds, if any, of reletting
of the Premises by Landlord subsequent to such termination, after deducting all
of Landlord’s reasonable expenses in connection with such reletting, including,
but without limitation, all repossession costs, brokerage commissions, legal
expenses, attorneys’

 

30



--------------------------------------------------------------------------------

fees, expenses of employees, alterations, remodeling and repair costs and
expenses of preparation for such reletting. Upon the occurrence of an uncured
Event of Default, Landlord agrees to use commercially reasonable efforts to
mitigate its damages. Landlord shall be entitled to collect such damages from
Tenant monthly on the days on which rent and other amounts would have been
payable hereunder if this Lease had not been terminated and Landlord shall be
entitled to receive the same from Tenant on each such day. Alternatively, at the
option of Landlord, in the event this Lease is terminated, Landlord shall be
entitled to recover forthwith against Tenant any damages for loss of the bargain
and not as a penalty an amount equal to the worth at the time of termination of
the excess, if any, of the amount of rent reserved in this Lease for the balance
of the Term hereof over the amount of rental which Landlord can reasonably
obtain as rent for the remaining balance of the Term, discounted to present
value at the rate of 5% per annum, plus all out-of-pocket amounts incurred by
Landlord in order to obtain possession of the Premises and relet the same,
including attorneys’ fees, reletting expenses, alterations and repair costs,
brokerage commissions and all other like amounts; or

(iii) If Tenant shall fail to make any payment or cure any Event of Default
hereunder within the time herein permitted, Landlord, without being under any
obligation to do so and without thereby waiving such default, may make such
payment and/or remedy such other default for the account of Tenant (and enter
the Premises for such purpose), and thereupon Tenant shall be obligated, and
hereby agrees, to pay Landlord upon demand all costs, expenses and
disbursements, including reasonable attorneys’ fees incurred by Landlord in
taking such remedial action.

C. Suit for the recovery of Rent and other amounts and damages set forth
hereinabove may be brought by Landlord, at Landlord’s election, and nothing
herein shall be deemed to require Landlord to await the date whereon this Lease
or the term hereof would have expired had there been no such default by Tenant
or no such termination, as the case may be. Each right and remedy provided for
in this Lease shall be cumulative and shall be in additional to every other
right or remedy provided for in this Lease or now or hereafter existing at law
or in equity or by statute or otherwise, including, but not limited to, suits
for injunctive relief and specific performance, except, however, that for the
same Event of Default, Landlord shall bring all claims for such Event of Default
at one time. The exercise or beginning of the exercise by Landlord of any one or
more of the rights or remedies provided for in this Lease or now or hereafter
existing at law or in equity or by statute or otherwise shall not preclude the
simultaneous or later exercise by Landlord of any or all other rights or
remedies provided for in this Lease or now or hereafter existing at law or in
equity or by statute or otherwise with regard to a different Event of Default.
Unless specifically stated otherwise in this Lease, each right and remedy of
Landlord shall be considered cumulative and non-exclusive. All reasonable
out-of-pocket costs incurred by Landlord in connection with collecting any rent
or other amount and damages owing by Tenant pursuant to the provisions of this
Lease, or to enforce any provision of this Lease, shall also be recoverable by
Landlord from Tenant.

D. No failure by either Landlord or Tenant to insist upon the strict performance
of any agreement, term, covenant or condition hereof or to exercise any right or
remedy consequent upon a breach thereof shall constitute a waiver of any such
breach or of such agreement, term, covenant, or condition. No agreement, term,
covenant or condition hereof to be performed or complied with by Landlord and
Tenant and no breach thereof shall be waived,

 

31



--------------------------------------------------------------------------------

altered, or modified, except by written instrument executed by the other party.
No waiver of any breach shall affect or alter either party’s rights or
obligations under this Lease, including a subsequent breach thereof.
Notwithstanding any termination of this Lease, the same shall continue in full
force and effect as to any provisions which require observance or performance by
Landlord or Tenant subsequent to such termination.

E. Nothing contained in this Section 20 shall limit or prejudice the right of
either party to prove and obtain as liquidated damages in any bankruptcy,
insolvency, receivership, reorganization, or dissolution proceeding an amount
equal to the maximum allowed by any Applicable Law governing such a proceeding
and in effect at the time when such damages are to be proven, whether or not
such amount be greater, equal to, or less than the amounts recoverable, either
as damages or rent, referred to in any of the preceding provisions of this
Section. Notwithstanding anything contained in this Section to the contrary, any
such proceeding or action involving bankruptcy, insolvency, reorganization,
arrangement, assignment for the benefit of creditors, or appointment of a
receiver or trustee, as set forth above, shall be considered to be an Event of
Default only when such proceeding, action, or remedy shall be taken or brought
by or against the then holder of the leasehold estate under this Lease.

F. Any Rent or other amounts owing hereunder which are not paid within five days
after delivery of written notice to Tenant that such amounts are past due shall
thereafter bear interest at the rate of eight percent (8%) per annum until paid.
Further, in the event any Rent or other amounts owing hereunder are not paid
within five days after due, Landlord and Tenant agree that Landlord will incur
additional administrative expenses, the amount of which will be difficult if not
impossible to determine. Accordingly, Tenant shall pay to Landlord an additional
one-time late charge for any such late payment in the amount of $200.00. Any
amounts paid by Landlord to cure any Event of Default by Tenant hereunder, which
Landlord shall have the right but not the obligation to do, shall, if not repaid
by Tenant within ten (10) days of demand by Landlord, thereafter bear interest
at an annual rate of interest equal to eight percent (8%) per annum until paid.

G. If any action is brought by either party in order to enforce or interpret the
terms and provisions of this Lease, the prevailing party in such action shall be
entitled to recover from the other party any and all reasonable out-of-pocket
attorneys’ fees incurred by such prevailing party in connection with such
action.

21. DEFAULT BY LANDLORD.

A. In the event of any alleged default on the part of Landlord hereunder, Tenant
shall give written notice to Landlord of such default and Landlord shall have 30
days to cure such default, or if it cannot be cured within 30 days, then so long
as Landlord continues to diligently attempt to cure such default, such
additional time as is necessary to cure such default, not to exceed 60 days.
Notice to Landlord of any such alleged default shall be ineffective unless
notice is simultaneously delivered to any holder of a mortgage or deed of trust,
or the ground lessor under any ground lease affecting all or any portion of the
Building Complex (“Mortgagees”), provided that prior to such notice Tenant has
been notified, in writing, (by way of Section 28.B. herein or notice of
Assignment of Rents and Leases, or otherwise), of the address of such Mortgagees
and such information remains current.

 

32



--------------------------------------------------------------------------------

B. Except for the payment of money, whenever and to the extent that Landlord or
Tenant shall be unable to fulfill, or shall be delayed or restricted in the
fulfillment of any obligation hereunder in respect to the supply of or provision
for, any service or utility or the doing of any work or the making of any
repairs by reason of being unable to obtain the material, goods, equipment,
service, utility or labor required to enable it to fulfill such obligation or by
reason of any Applicable Law passed or made pursuant thereto or by reason of the
order or direction of any administrator, controller or board, or any
governmental department or officer or other authority, or by reason of not being
able to obtain any permission or authority required thereby, or by reason of any
other cause beyond such party’s control or which cannot be reasonably mitigated,
whether of the foregoing character or not, Landlord or Tenant, as the case may
be, shall be entitled to extend the time for fulfillment of such obligation by a
time equal to the duration of such delay or restriction.

22. SUBORDINATION AND ATTORNMENT.

A. So long as Tenant is provided with a commercially reasonable form of
nondisturbance agreement for Landlord’s current and any future lender or ground
lessor (“Mortgagee”) providing that so long as Tenant is not in default under
this Lease beyond any applicable period of notice and cure Tenant’s possession
of the Premises and rights hereunder shall not be disturbed (“SNDA”), this Lease
shall be subordinate to (i) any mortgage, deed of trust or ground lease (now
existing or hereafter placed upon the Building and/or Building Complex, or any
portion thereof), including any amendment, modification, or restatement of any
of such documents, (ii) any and all advances made under any mortgage or deed of
trust, and (iii) all renewals, modifications, consolidations, replacements, and
extensions of any such mortgage, deed of trust or ground lease. No subordination
shall permit material interference with Tenant’s rights hereunder, and any
ground lessor or Mortgagee shall recognize Tenant and its permitted successors
and assigns as the tenant of the Premises and shall not disturb Tenant’s right
to quiet possession of the Premises during the Term so long as no Event of
Default has occurred and is continuing under this Lease.

B. If any Mortgagee shall elect to have this Lease superior to the lien of the
applicable mortgage, deed of trust or ground lease, and shall give written
notice thereof to Tenant, this Lease shall be deemed prior to such mortgage,
deed of trust or ground lease, whether this Lease is dated prior or subsequent
to the date of said mortgage, deed of trust or ground lease or the date of
recording thereof.

C. In confirmation of such subordination or superior position, as the case may
be, Tenant agrees, so long as it receives a commercially reasonable SNDA, to
execute such documents as may be required by Landlord or any Mortgagee to
evidence the subordination of its interest herein to any of the documents
described above, or to evidence that this Lease is prior to the lien of any
mortgage or deed of trust or any ground lease, as the case may be. Failure to do
so within 10 business days after written demand therefore shall constitute
Tenant’s acceptance of the subordination of its interest.

D. Tenant hereby agrees to attorn to all successor owners of the Building,
whether or not such ownership is acquired as a result of a sale, through
foreclosure of a deed of trust or mortgage, or otherwise so long as the
provisions of this Section 22 are met.

 

33



--------------------------------------------------------------------------------

23. HOLDING OVER: TENANCY MONTH-TO-MONTH.

If, after the expiration of this Lease, Tenant desires to remain in possession
of the Premises and continue to pay rent, it will request Landlord’s consent to
holdover and upon Landlord’s agreement in writing or by accepting such rent,
then such holding over shall be deemed and taken to be a holding upon a tenancy
from month-to-month, subject to all the terms and conditions thereof on the part
of Tenant to be observed and performed and at a monthly rent equivalent to
(a) 100% of the monthly installments of Base Rent and Additional Rent paid by
Tenant during the last month of the Lease Term, for the first two months of the
holdover, and (b) 150% of the monthly installments of Base Rent and Additional
Rent paid by Tenant during the last month of the Lease Term, from and after the
third month of the holdover. All such rent shall be payable in advance on the
same day of each calendar month. Such month-to-month tenancy may be terminated
by either party by not less than 10 days’ notice prior to the end of such
monthly period. Nothing contained herein shall be construed as obligating
Landlord to accept any holdover period or as relieving Tenant of its liability
pursuant to Section 16 if no holdover of the Premises has been agreed. Any
holdover without Landlord’s consent shall be deemed an Event of Default
entitling Landlord to all of its rights and remedies set forth in Section 20
above.

24. PAYMENTS AFTER TERMINATION.

No payments of money by Tenant to Landlord after the effective date of any
termination of this Lease in any manner in accordance with this Lease, shall
reinstate, continue, or extend the term of this Lease or affect any notice given
to Tenant prior to the payment of such money, it being agreed that after the
service of notice or other final judgment granting Landlord possession of the
Premises, Landlord may receive and collect any sums of rent due or any other
sums of money due under the terms of this Lease or otherwise exercise Landlord’s
rights and remedies hereunder and the payment of such sums of money, whether as
rent or otherwise, shall not waive said notice or in any manner affect any
pending suit or judgment theretofore obtained.

25. ESTOPPEL/STATEMENT OF PERFORMANCE.

Tenant agrees at any time and from time to time, upon not less than 15 business
days’ prior written request by Landlord, to execute, acknowledge, and deliver to
Landlord an estoppel certificate in substantially the form attached hereto as
Exhibit G. It is intended that any such estoppel certificate delivered pursuant
to this Section may be relied upon by Landlord, any mortgagee or prospective
mortgagee, or any prospective purchaser of all or any portion of Landlord’s
interest in the Building Complex. Tenant acknowledges that it may be difficult,
if not impossible, for Landlord to sell or finance the Building without such an
estoppel certificate from Tenant, and that Landlord would not enter into this
Lease without Tenant’s agreement to provide such an estoppel certificate. In the
event Tenant fails to deliver such estoppel certificate to Landlord within such
15-business day period, Landlord shall provide a second notice to Tenant, via
certified mail, signature and return receipt requested, stating that a failure
to return the estoppel certificate within 10 days of receipt of the second
notice shall be deemed an Event of Default under this Lease. Tenant’s failure to
deliver the estoppel certificate within such 10-day period shall constitute an
Event of Default hereunder, and Tenant agrees to pay to Landlord, as liquidated
damages, an amount equal to 12 months of Base Rent then in effect. Further, upon
reasonable request, Tenant will supply to Landlord a corporate, partnership,
limited liability

 

34



--------------------------------------------------------------------------------

company, or other similar resolution, as the case may be, certifying that the
party signing said statement of Tenant is properly authorized to do so.
Notwithstanding anything to the contrary contained herein, any notice delivered
to Tenant requesting the execution of an estoppel certificate shall, in addition
to the notice address for Tenant specified in Section 28 below, be individually
delivered (either personally or via certified mail) to the following individuals
at the addresses indicated: _ADA-ES, Inc. CFO (at Premises address); ADA-ES,
Inc. Corporate Counsel (at the notice address for Tenant specified in
Section 28); Counsel for ADA-ES, Inc. at Schuchat, Herzog & Brenman, LLC., 1900
Wazee Street, Suite 300; Denver, Colorado 80202.
                                .

26. HAZARDOUS SUBSTANCES.

A. Tenant shall not cause or permit any Hazardous Substance (as defined below)
to be used, stored, generated, or disposed of on, in or about the Premises, the
Building, or the Building Complex by Tenant, or any of its agents, employees,
representatives, contractors, suppliers, customers, subtenants, licensees, or
invitees (a “Tenant Party”) unless Tenant shall have received Landlord’s prior
written consent, which Landlord may withhold or at any time revoke in its sole
discretion.

B. Notwithstanding the foregoing, Tenant may store, use and dispose of de
minimis amounts of office and cleaning products in the normal course of general
office use in accordance with all Applicable Laws.

C. Tenant shall indemnify and defend Landlord, its officers, directors,
managers, members, employees and agents (a “Landlord Indemnified Party”), and
hold the same harmless, from and against any and all finally awarded claims,
damages, fines, judgments, penalties, costs, expenses, liabilities, or losses to
the extent relating to any violation by Tenant or a Tenant Party of any
Environmental Law (as hereinafter defined) or of this Section 26 (including,
without limitation, a material decrease in value of the Premises, direct damages
caused by loss or restriction of rentable or usable space, and any and all sums
finally awarded for settlement of claims, attorneys’ fees, consultant fees, and
expert fees) incurred by or asserted against Landlord arising during or after
the Lease Term as a result thereof (“Environmental Claims”). A Landlord
Indemnified Party shall meet the provisions of Section 15.C. with regard to
Environmental Claims. As part of its indemnification obligation, Tenant shall be
responsible to conduct and pay for any investigation of the site or any cleanup,
removal, testing, or restoration mandated or conducted by or on behalf of any
federal, state, or local agency or political subdivision. Without limitation of
the foregoing, to the extent Tenant causes or permits the presence of any
Hazardous Substance in the Premises, the Building, or the Building Complex that
results in any contamination, Tenant shall promptly, at its sole expense, take
any and all necessary or appropriate actions to return the Premises, the
Building, and the Building Complex to the condition existing prior to the
presence of any such Hazardous Substance. Tenant shall first obtain Landlord’s
written approval for any such remedial action. The indemnification obligations
in this Section shall survive any termination of this Lease.

D. “Hazardous Substance” means any substance that is regulated by any local
government, the State of Colorado, the United States government, or any agency,
authority and/or instrumentality thereof and includes any and all materials or
substances that are defined as

 

35



--------------------------------------------------------------------------------

“hazardous waste,” “extremely hazardous waste,” or a “hazardous substance”
pursuant to any Environmental Law. “Hazardous Substance” includes but is not
restricted to petroleum and petroleum byproducts, asbestos, explosives,
polychlorinated biphenyls (“PCBs”) and infectious waste.

E. “Environmental Laws” means all federal, state and local laws, including
statutes, regulations, and requirements, relating to the discharge of air
pollutants, water pollutants or process waste water or otherwise relating to the
environment or Hazardous Substances, including, but not limited to, the Federal
Clean Water Act, the Federal Resource Conservation and Recovery Act of 1976, the
Federal Comprehensive Environmental Responsibility Cleanup and Liability Act of
1980, regulations of the Environmental Protection Agency, regulations of the
Nuclear Regulatory Agency, and regulations of any state department of natural
resources or state environmental protection agency, as amended or supplemented
from time to time, now or at any time hereafter in effect.

F. To the extent any Hazardous Substances are present in, at, on or about the
Premises, the Building or the Building Complex, as of the Effective Date, or
which are introduced to the Premises, the Building or the Building Complex
during the term of this Lease through no fault of Tenant or any Tenant Parties,
Landlord shall be responsible for removing or otherwise remediating such
Hazardous Substances as required by, and in full compliance with, all Applicable
Laws at no cost to Tenant. Landlord hereby indemnifies and holds Tenant and its
officers, directors, employees and agents (a “Tenant Indemnified Party”)
harmless from and against all Environmental Claims (including reasonable
attorneys’ fees) incurred by Tenant or a Tenant Indemnified Party as a result of
any adverse effect which results from the manufacturing, generating, processing,
distributing, using, producing, treating, storing (above or below ground level),
disposing of, transportation, emission, discharge, release, threatened release
or allowing to be present of any Hazardous Substance from, in, or about the
Premises, the Building or the Building Complex by Landlord or its employees,
agents or contractors. The indemnification obligations in this Section shall
survive any termination of this Lease.

27. MISCELLANEOUS.

A. The term “Landlord” as used in this Lease, so far as covenants or obligations
on the part of Landlord are concerned, shall be limited to mean and include only
the entity named on this Lease or any person or entity to which the Lease has
been validly assigned with the assignee assuming all obligations and
responsibilities of the Landlord under the Lease. In the event of any transfer
or transfers of the title of the Building , Landlord herein named (and in the
case of any subsequent transfers or conveyances, the then grantor) shall be
released, from and after the date of such transfer or conveyance, of all
liability as respects the performance of any covenants or obligations on the
part of Landlord contained in this Lease thereafter to be performed after the
effective date of the assignment of the Lease, provided that any funds in the
hands of Landlord or the then grantor at the time of such transfer in which
Tenant has an interest shall be turned over to the grantee and any amount then
due and payable to Tenant by Landlord or the then grantor under any provisions
of this Lease shall be paid to Tenant.

B. The termination or mutual cancellation of this Lease shall not work a merger,
and such termination or mutual cancellation shall, at the option of Landlord,
either terminate all subleases and subtenancies or operate as an assignment to
Landlord of any and all such subleases or subtenancies.

 

36



--------------------------------------------------------------------------------

C. Tenant agrees that, for the purposes of completing or making repairs or
alterations in any portion of the Building, Landlord may use one or more of the
street entrances, the halls, passageways, and elevators of the Building, so long
as Tenant’s access to the Building is not materially and adversely affected.

D. This Lease shall be construed as though the covenants herein between Landlord
and Tenant are independent and not dependent and Tenant shall not be entitled to
any setoff of the rent or other amounts owing hereunder against Landlord if
Landlord fails to perform its obligations set forth herein; provided, however,
the foregoing shall in no way impair the right of Tenant to commence a separate
action against Landlord for any violation by Landlord of the provisions hereof
so long as notice is first given to Landlord and any holder of a mortgage or
deed of trust covering the Building and/or Building Complex or any portion
thereof or any ground lessor for the Building and/or Building Complex or any
portion thereof as provided in Section 21 above.

E. If any clause or provision of this Lease is illegal, invalid, or
unenforceable under present or future laws effective during the term of this
Lease, then and in that event it is the intention of the parties hereto that the
remainder of this Lease shall not be affected thereby and it is also the
intention of the parties to this Lease that in lieu of each clause or provision
of this Lease that is illegal, invalid, or unenforceable there be added as a
part of this Lease a clause or provision as similar in terms to such illegal,
invalid, or unenforceable clause or provision as may be possible and be legal,
valid, and enforceable.

F. The caption of each Section is added as a matter of convenience only and
shall be considered of no effect in the construction of any provision or
provisions of this Lease.

G. Except are herein specifically set forth, all terms, conditions, and
covenants to be observed and performed by the parties hereto shall be applicable
to and binding upon their respective heirs, administrators, executors, and
assigns. The terms, conditions, and covenants hereof shall also be considered to
be covenants running with the land to the fullest extent permitted by law.

H. Landlord and Tenant represent that the party executing this Lease on behalf
of such party is authorized to do so by requisite action of the board or
directors or partners, members or managers of such party, as the case may be,
and agree, upon request, to deliver to the other party a resolution or similar
document to that effect.

I. Intentionally deleted.

J. No act or thing done by Landlord or Landlord’s agent during the term hereof,
including, but not limited to, any agreement to accept surrender of the Premises
or to amend or modify this Lease, shall be deemed to be binding on Landlord,
unless such act or thing shall be by a partner or officer of Landlord, as the
case may be, or a party designated in writing by Landlord as so authorized to
act. The delivery of keys to Landlord, or Landlord’s agents, employees, or
officers shall not operate as a termination of this Lease or a surrender of the

 

37



--------------------------------------------------------------------------------

Premises. No payment by Tenant or receipt by Landlord of a lesser amount than
the monthly rent and all other amounts owing, as herein stipulated, shall be
deemed to be other than on account of the earliest stipulated rent or other
amounts nor shall any endorsement or statement on any check or any letter
accompanying any check or payment as rent be deemed an accord and satisfaction
that Landlord may accept such check or payment without prejudice to Landlord’s
right to recover the balance of such rent or pursue any other remedy available
to Landlord.

K. Landlord shall have the right at any time to change the name of the Building
and/or Building Complex (so long as it is not named after another tenant in the
Building), to increase the size of the Building and/or Building Complex by
adding additional real property thereto, to construct other buildings or
improvements on any portion of the Building and/or Building Complex or to change
the location and/or character of or to make alterations of or additions to the
Building and/or Building Complex, so long as Tenant’s rights and obligations
under this Lease (including the obligation to pay Rent) are not materially and
adversely affected. In the event any such additional buildings are constructed
or Landlord increases the size of the Building and/or Building Complex, Landlord
shall minimize any interference with the operations of the Building (including
the parking areas), and Landlord and Tenant shall execute an amendment to this
Lease which incorporates such modifications, additions, and adjustments to
Tenant’s Pro Rata Share, if necessary. Tenant shall not use the Building’s
and/or Building Complex’s name for any purpose other than as a part of its
business address. Landlord shall send Tenant a written cease and desist notice
if Tenant uses such name improperly. If Tenant does not cease such improper use
of such name in the designation of Tenant’s business within 30 days after
receiving such cease and desist notice, such use shall constitute an Event of
Default.

L. Tenant covenants and agrees that no diminution of light, air, or view of or
from the Building, or any other building (whether or not constructed or owned by
Landlord) shall entitle Tenant to any reduction of rent or other charges under
this Lease, result in any liability of Landlord to Tenant, or in any way affect
this Lease or Tenant’s obligations hereunder.

M. Each party acknowledges and agrees that it has not relied upon any
statements, representations, agreements, or warranties by the other party, its
agents or employees, except such as are expressed herein and that no amendment
or modification of this Lease shall be valid or binding unless expressed in
writing and executed by the parties hereto in the same manner as the execution
of this Lease.

N. Tenant agrees to make such modification and amendments of this Lease as may
hereafter be required to conform to any lender’s requirements, so long as such
modifications or amendment will not increase Tenant’s obligations hereunder or
materially alter its rights as set forth herein.

O. Submission of this instrument for examination or signature by Tenant does not
constitute a reservation of or an option for lease, and it is not effective as a
lease or otherwise until execution and delivery by both Landlord and Tenant.

P. This Lease shall be governed and interpreted in accordance with the laws of
the State of Colorado.

 

38



--------------------------------------------------------------------------------

Q. As part of the services Landlord provides hereunder, Landlord may elect to
provide a concierge or security guard for more efficient operation of the
Building, and the cost therefor shall be included as an Operating Expense.
Landlord is not obligated to provide such services at any time or for any length
of time. Tenant expressly acknowledges that Landlord has not represented to
Tenant that the Building is a secure building. Landlord shall not be responsible
for the quality of concierge or security service which may be provided hereunder
or for damage or injury to Tenant, its agents, employees, invitees or others or
its improvements contained in the Building and/or Building Complex or the
Premises due to the failure, action or interaction of such persons, unless
caused by the negligence or willful misconduct of Landlord.

R. Tenant shall not record this Lease or a memorandum hereof. It the event that
Tenant violates this provision, this Lease shall be null and void and of no
further force and effect, at Landlord’s option.

S. Except as permitted by Section 6.I herein, no sign, advertisement or notice
shall be inscribed, painted or affixed on any part of the inside or outside of
the Building unless such color, size and style and in such place upon or in the
Building as shall be first designated by Landlord in writing, but there shall be
no obligation or duty on Landlord to allow any sign, advertisement or notice to
be inscribed, painted or affixed on any part of the inside or outside of the
Building. Notwithstanding the foregoing, Tenant shall be allowed one line on a
Building directory in a conspicuous place to be provided by Landlord and one
Building standard sign near the exterior door of the Premises with Tenant’s
name.

T. Landlord has made available space in the Building for a dressing room and
shower facility which, subject to the following, is available for the use by
Tenant and its employees and independent contractors working in the Premises,
other tenants of the Building and their employees. The facility is considered
part of the Common Area of the Building and all costs associated therewith are
Operating Expenses of the Building. Use of the facility shall be subject to
availability and to the reasonable rules and regulations imposed by Landlord
from time to time. Landlord reserves the right to discontinue the availability
of the facilities temporarily or permanently. Landlord’s inability to make such
facility available at any time during the Term of the Lease shall not be deemed
a breach by Landlord of any of its obligations hereunder. Tenant and its
employees understand that using the facilities are at their sole risk and any
injuries resulting therefrom including injuries resulting from the negligence
and carelessness of other users are at Tenant’s and its employees sole risk. The
facilities will not be supervised and, absent Landlord or Landlord’s employees
or agents’ negligence or willful misconduct, neither Landlord nor its agents or
employees shall be liable for any injury, damage, fire, theft or loss to persons
or property while using the facilities no matter what the cause. Tenant and its
employees and independent contractors working in the Premises shall be
prohibited from allowing any other person to enter or use the facility without
the express consent of Landlord.

U. Landlord and Tenant understand, agree and acknowledge that (i) this Lease has
been freely negotiated by both parties, (ii) both Landlord and Tenant have been
represented by legal counsel of their own choosing (or have chosen not to be
represented by legal counsel), and (iii) in any controversy, dispute, or contest
over the meaning, interpretation, validity, or enforceability of this Lease or
any of its terms and conditions, there shall be no inference, presumption or
conclusion drawn whatsoever against either party by virtue of that party having
drafted this Lease or any portion hereof.

 

39



--------------------------------------------------------------------------------

V. This Lease may be executed in one or more counterparts, each of which shall
be deemed an original and all of which shall constitute collectively but one
agreement.

28. AUTHORITIES FOR ACTION AND NOTICE.

A. Except as herein otherwise provided, Landlord may act in any manner provided
for herein by and through Landlord’s building manager or any other person who
shall from time to time be designated in writing.

B. All notices, demands, statements or communications required or permitted to
be given to Landlord hereunder shall be in writing and shall be deemed duly
served when delivered personally to any officer of Landlord (or a partner of
Landlord if Landlord is a partnership or to Landlord individually if Landlord is
a sole proprietor), or when deposited in the United States mail, postage
prepaid, certified or registered, return receipt requested, addressed to
Landlord’s Notice Address or at the address below or most recent address of
which Landlord has notified Tenant in writing. All notices, demands, statement
or communications required to be given to Tenant hereunder shall be in writing
and shall be deemed duly served when delivered personally to any officer of
Tenant if such person’s office is in the Building, when deposited in the United
States mail, postage prepaid, certified or registered, return receipt requested,
addressed to Tenant’s “President” and “Corporate Counsel” at the Premises, or,
prior to Tenant’s taking possession of the Premises, to the address below which
is Tenant’s current principal office address. Either party shall have the right
to designate in writing, served as above provided, a different address to which
notice is to be mailed. The foregoing shall in no event prohibit notice from
being given as provided in Rule 4 of Colorado Rules of Civil Procedure, as the
same may be amended from time to time.

Landlord’s Notice Address: as specified in Section 1.F.

Landlord’s Mortgagee’s Notice Address:

State Farm Life Insurance Company

One State Farm Plaza A-3

Bloomington, IL 61710-0001

Corporate Law-Investments

Attn: Robert B. O’Dell

Tenant’s Notice Address:

8100 Southpark Way, Unit B

Littleton, CO 80120

 

40



--------------------------------------------------------------------------------

29. RULES AND REGULATIONS.

It is further agreed that the rules and regulations set forth on Exhibit F
attached hereto shall be and are hereby made a part of this Lease and Tenant
agrees that Tenant, its employees, agents and any other permitted by Tenant to
occupy or enter the Premises will at all times abide by said rules and
regulations. A material breach of any of such rules or regulations that remains
uncured for 30 days after notice of the breach shall be deemed an Event of
Default under Section 20.A.(x) of this Lease.

30. BROKERAGE.

Tenant hereby represents and warrants that Tenant has not employed any broker in
regard to this Lease and that Tenant has no knowledge of any broker being
instrumental in bringing about this lease transaction, except CB Richard Ellis,
who has acted as Landlord’s leasing agent, and Cresa-Partners-Denver, Inc., who
has acted as Tenant’s leasing agent (collectively, Brokers”). Landlord and
Tenant agree to indemnify the other against any expenses incurred by the
indemnified party as a result of any claim for brokerage or other commissions
made by any broker, finder, or agent (other than Brokers), whether or not
meritorious, employed by the indemnifying party or claiming by, through or under
the indemnifying party. Tenant acknowledges that Landlord shall not be liable
for any representations by such brokers regarding the Premises, Building,
Building Complex, or this Lease. Landlord shall pay a commission to Brokers
pursuant to a separate written agreement.

31. SUBSTITUTE PREMISES.

Intentionally deleted.

32. TIME OF ESSENCE.

Intentionally deleted.

33. PARKING.

Tenant shall be allowed to park in the Building Complex without additional
charge, in accordance with the Parking License attached hereto as Exhibit D.

34. EXHIBITS.

All exhibits attached hereto are made a part hereof and are incorporated herein
by this reference.

35. LIMITED LIABILITY OF LANDLORD.

Anything contained in this Lease to the contrary notwithstanding, Tenant agrees
that Tenant shall look solely to Landlord’s interest in the Building Complex
(including any proceeds from a sale of the Building Complex and/or Landlord’s
insurance policies, if applicable), for the collection of any judgment (or other
judicial process) requiring the payment of money by Landlord in the event of any
default or breach by Landlord with respect to any of the terms and

 

41



--------------------------------------------------------------------------------

provisions of this Lease to be observed or performed by Landlord and no assets
of Landlord’s partners, agents, employees, officers, or the employees or
officers of any of its partners shall be subject to levy, execution or other
judicial process for the satisfaction of Tenant’s claim.

36. FINANCIAL INFORMATION.

Tenant shall, from time to time at reasonable intervals (but no more than once
per calendar year) upon Landlord’s request, make available to Landlord a copy of
(a) Tenant’s most recent annual financial statements, which financial statements
shall be prepared by Tenant’s accountant each year during the term of this Lease
in accordance with generally accepted accounting principals and shall be
certified as true and correct by Tenant, and (b) any 10Q’s or 10K’s when issued,
if any.

37. OFAC.

Pursuant to United States Presidential Executive Order 13224 (“Executive Order”)
and related regulations of the Office of Foreign Assets Control (“OFAC”) of the
U.S. Department of the Treasury, U.S. persons and entities are prohibited from
transacting business with persons or entities who, from time to time, are
determined to have committed, or to pose a risk of committing or supporting
terrorist acts, narcotics trafficking, money laundering and related crimes.
Those persons and entities are identified on a list of Specially Designated
Nationals and Blocked Persons (the “List”), published and regulated by OFAC. The
names, including aliases, of those persons or entities on the List (“Blocked
Persons”) are updated frequently. In addition, OFAC enforces other Executive
Orders which, from time to time, impose restrictions on transactions with, or
involving certain countries. Tenant represents and warrants that neither Tenant,
nor to Tenant’s knowledge, any of Tenant’s respective officers, directors or
shareholders, and no other direct or indirect holder of any equity interest in
Tenant, is acting, directly or indirectly, for or on behalf of any person,
group, entity, or nation named by any Executive Order or the United States
Treasury Department as a terrorist, a Blocked Person, or other banned or blocked
person, group, entity, nation, or transaction pursuant to any law, order, rule,
or regulation that is enforced or administered by OFAC and that it is not
engaged in this transaction, directly or indirectly, on behalf of, or
instigating or facilitating this transaction, directly or indirectly, on behalf
of any such person, group, entity, or nation. Landlord represents and warrants
that neither Landlord, nor to Landlord’s knowledge, any of Landlord’s respective
officers, directors, shareholders, partners, members or associates, and no other
direct or indirect holder of any equity interest in Landlord, is acting,
directly or indirectly, for or on behalf of any person, group, entity, or nation
named by any Executive Order or the United States Treasury Department as a
terrorist, a Blocked Person, or other banned or blocked person, group, entity,
nation, or transaction pursuant to any law, order, rule, or regulation that is
enforced or administered by OFAC and that it is not engaged in this transaction,
directly or indirectly, on behalf of, or instigating or facilitating this
transaction, directly or indirectly, on behalf of any such person, group,
entity, or nation.

38. ROOF EQUIPMENT.

During the Lease Term, Tenant shall have the non-exclusive right at its sole
cost to install, maintain, and from time to time replace one or more satellite
dishes and/or an antennae

 

42



--------------------------------------------------------------------------------

on the roof of the Building with necessary cabling and wiring connecting it to
the Premises (such dish, antenna, cabling and wiring and other equipment being
collectively referred to as the “Roof Equipment”) for purposes of facilitating
wireless communications or expanding phone, computer or television services of
Tenant to and from the Premises, provided that (a) Tenant shall obtain
Landlord’s prior written approval, which approval shall not be unreasonably
withheld, conditioned or delayed, of the proposed size, weight, location and
aesthetic impact of the Roof Equipment and the method for fastening the Roof
Equipment to the Building, (b) Tenant shall obtain approval from the ARC,
(c) Tenant will at its sole cost comply with (i) all Applicable Laws,
(ii) Landlord’s reasonable requirements from time to time, and (iii) the
conditions of any bond or warranty maintained by Landlord on the roof, (d) the
Roof Equipment shall not interfere, electronically or otherwise, with the
equipment, facilities, use or operations of Landlord or of other preexisting (as
of the date of installation of the Roof Equipment) licensees or tenants of
Landlord in the Building Complex, and (e) Tenant shall use reasonable efforts to
avoid interference by the Roof Equipment with any later-installed roof equipment
and wireless communications of such other parties. Landlord may supervise any
roof penetration. Landlord shall not charge any rental fee for the Roof
Equipment. In no event shall Landlord’s approval of plans for the Roof Equipment
or supervision of roof penetration be deemed a representation that the Roof
Equipment will not cause, or be subject to, interference or that such plans will
comply with Applicable Laws, future requirements of Landlord, or the condition
of any bond or warranty maintained by Landlord on the roof. Tenant shall repair
any damage to the Building caused by the installation, maintenance, replacement,
use or removal of the Roof Equipment. The Roof Equipment shall remain the
property of Tenant. Tenant may remove or modify the Roof Equipment at its sole
cost during the term of this Lease, and Tenant shall remove the Roof Equipment
at its sole cost upon expiration or earlier termination of the Lease. Landlord
agrees, with respect to any equipment or other roof rights or licenses granted
by Landlord to other tenants or occupants of the Building or to
telecommunications service providers after installation of Tenant’s Roof
Equipment, Landlord shall require such tenants, occupants or providers to agree
that they will not interfere with any preexisting equipment of other tenants of
the Building (including of Tenant) and Landlord shall use commercially
reasonable efforts to enforce such provisions. Not more than once during the
Primary Lease Term and only if such relocation is necessary in order for
Landlord to perform repairs or replacement of the roof of the Building, Landlord
shall have the right to require Tenant, at Landlord’s sole cost, to relocate all
or any part of the Roof Equipment to another location on the roof of the
Building mutually agreed upon by Landlord and Tenant, provided that such
relocation does not diminish Tenant’s use of the Roof Equipment in any material
manner. Subject to the provisions of Section 15 herein, Tenant shall protect,
defend, indemnify and hold harmless Landlord from and against all claims,
damages, liabilities, costs and expenses of every kind and nature, including
reasonable attorneys’ fees, incurred by Landlord arising out of Tenant’s
installation, maintenance, replacement, use or removal of the Roof Equipment.

39. BACK UP GENERATOR.

During the Lease Term, Tenant shall have the right, free of charge, to use
designated areas adjacent to or near the Building in a location mutually
acceptable to Landlord and Tenant (collectively, the “Generator Pad License
Area”), for the installation and use by Tenant during the Lease Term of a
back-up generator (the “Generator”); provided, however, that (i) Tenant shall
obtain all required approvals from the ARC (if any) with respect to the
Generator, (ii)

 

43



--------------------------------------------------------------------------------

Tenant shall obtain Landlord’s prior written approval, which approval shall not
be unreasonably withheld, conditioned or delayed, of the proposed size, location
and aesthetic impact of the Generator, (iii) Tenant will at its sole cost comply
with (1) all Applicable Laws, and (2) Landlord’s reasonable requirements from
time to time, in any way relating to the Generator, and (iv) in the event the
Generator Pad License Area is located in the Surface Lots (as defined in Exhibit
D attached hereto) and any Parking Spaces are lost as a result of the
installation of the Generator, such lost Parking Spaces shall be deducted from
the number of Parking Spaces available to Tenant pursuant to Exhibit D. If, and
only if, Landlord has notified Tenant, in writing, at the time Landlord
initially approves the Generator that Landlord will require removal upon the
expiration or earlier termination of this Lease, then Tenant shall, at Tenant’s
sole cost and expense, remove the Generator upon the expiration or earlier
termination of this Lease (which removal shall include restoration of the
Generator Pad License Area to the condition it was in prior to the installation
of the same); provided, however, even if Landlord does not require removal,
Tenant shall have the right, at its sole cost and expense, to remove the
Generator upon the expiration or earlier termination of this Lease (which
removal shall include restoration of the Generator Pad License Area to the
condition it was in prior to the installation of the same). In the event
Landlord does require removal of the Generator and Tenant fails to remove the
same upon expiration or earlier termination of this Lease, Landlord may remove
and dispose of the same and all costs incurred by Landlord in connection with
such removal shall be payable by Tenant to Landlord on demand as Additional
Rent. In the event Landlord does not require removal of the Generator and Tenant
fails to remove the same upon expiration or earlier termination of this Lease,
the Generator shall become the sole property of Landlord and Tenant shall have
no further claim thereto. Tenant shall be solely responsible for the costs of
the design, installation, operation, repair, maintenance and removal of the
Generator, shall install, operate, repair and maintain the Generator in
accordance with all Applicable Laws and shall obtain any approvals or permits
from governmental authorities and the ARC required in connection therewith. The
Generator shall be installed by and remain the property of Tenant during the
Lease Term. Subject to the provisions of Section 15 herein, Tenant shall
protect, defend, indemnify and hold harmless Landlord from and against all
claims, liabilities, losses, damages, costs, or expenses, including reasonable
attorneys’ fees, fines, penalties, judgments, or obligations incurred by
Landlord arising out of the design, or Tenant’s installation, operation, repair,
maintenance or removal, of the Generator. Landlord shall reasonably cooperate
with Tenant in connection with the design, installation, operation, repair,
maintenance and/or removal of the Generator at no out-of-pocket cost to
Landlord, including entering into any agreements with third party providers in
forms reasonable acceptable to Landlord.

40. LANDLORD REPRESENTATIONS.

Landlord represents and warrants to Tenant that, as of the Effective Date, to
Landlord’s actual knowledge, (a) all Building systems serving the Premises
(including structural systems, the roof system, plumbing systems, window
systems, elevator systems, base Building HVAC and electrical systems, and fire
and life safety systems), window coverings in the Premises and the floors and
ceilings of the Premises are in good working order and in compliance with
Applicable Laws, (b) Landlord has not received any notice from any governmental
authority of any violations of any Applicable Laws (including the ADA and any
applicable state or local laws relating to access by disabled or handicapped
persons) affecting the Building, and (c) there are no Hazardous Substances
located in the Building.

 

44



--------------------------------------------------------------------------------

41. EXPANSION OPTION.

From and after the Effective Date and continuing through the Primary Lease Term
(the “Expansion Period”), and subject to any existing renewal, expansion, right
of first refusal, right of first offer, or other rights of current tenants in
the Building, Landlord hereby grants to Tenant an ongoing option to expand in
the Building (the “Expansion Option”) for up to 10,000 rentable square feet of
space in the Building Complex (the “Expansion Space”), to be exercised in
accordance with this Section. This Expansion Option shall automatically
terminate upon expiration of the Expansion Period.

A. If Tenant wishes to lease any Expansion Space during the Expansion Period,
Tenant shall so notify Landlord in writing (“Tenant’s Expansion Notice”)
identifying the square footage (and, to the extent identified, the location) of
Expansion Space it wishes to lease (the “Subject Expansion Space”). Tenant’s
Expansion Notice may be given to Landlord on any Subject Expansion Space at any
time during the Expansion Period. Tenant shall continue to have the Expansion
Right during the Expansion Period as to any Subject Expansion Space not
identified in Tenant’s Expansion Notice. If Tenant does provide Tenant’s
Expansion Notice to Landlord during the Expansion Period and such Subject
Expansion Space has not been leased by Landlord to another tenant or is space
for which Landlord is not then actively negotiating either a letter of intent or
a lease with a prospective tenant, the Subject Expansion Space identified
therein shall be added to the Premises for all purposes of this Lease on the
following terms and conditions: (i) the term of any such lease of Subject
Expansion Space shall be co-terminous with the Lease Term; (ii) the Base Rent
shall be Market Rent (as defined in Section 44 below) based on a five year lease
term as reasonably determined by Landlord; and (iii) Rent shall commence for the
Subject Expansion Space on the date the Subject Expansion Space is delivered to
Tenant. Any improvements or Alterations in the Subject Expansion Space
constructed by Tenant shall be constructed in accordance with and subject to all
of the terms and conditions of this Lease. Notwithstanding the foregoing, in the
event Tenant leases any Subject Expansion Space during the last 24 months of the
Primary Lease Term, Tenant shall be required to extend the lease of the Premises
then being leased by Tenant in accordance with Section 44 below.

B. Tenant’s Expansion Option is subject to the conditions that: (i) on the date
that Tenant delivers Tenant’s Expansion Notice, an uncured Event of Default does
not then exist, and (ii) Tenant shall not have assigned this Lease, or sublet
all or any portion of the Premises under a sublease which is in effect at any
time during the period commencing with Tenant’s delivery of its notice and
ending on the date the Subject Expansion Space is added to the Premises, to any
person or entity other than in connection with a Permitted Transfer. If Tenant
so exercises its Expansion Option, then within 30 days thereafter, Landlord and
Tenant shall execute an amendment to this Lease to add the Subject Expansion
Space to the Premises as of the date possession of the same is delivered to
Tenant, and with an appropriate adjustment to Base Rent, Tenant’s Pro Rata Share
and any other provisions that are affected by the rentable square footage of the
Premises and, if applicable, such amendment shall include an extension of the
Primary Lease Term for the Premises leased by Tenant prior to the addition of
the Subject Expansion Space. All other terms and conditions of this Lease shall
be applicable to the Subject Expansion Space and Tenant’s occupancy thereof from
and after the time that Tenant takes occupancy thereof.

 

45



--------------------------------------------------------------------------------

42. RIGHT OF FIRST REFUSAL.

A. From and after the Effective Date and continuing throughout the Primary Lease
Term, and subject to the terms and conditions of this Section 41 and also
subject to any renewal, expansion, right of first refusal, right of first offer
or other rights of existing tenants in the Building, Landlord hereby grants to
Tenant a continuing right of first refusal to lease Suite 100 in the Building
consisting of approximately 3,643 rentable square feet, and/or Suite 120 in the
Building consisting of approximately 2,722 rentable square feet and for which
Landlord receives a third-party offer to lease, that Landlord desires to accept
(the “Applicable ROFR Space”). In such event, Landlord shall notify Tenant of
the terms of the third-party offer for the Applicable ROFR Space, including,
without limitation, economic terms such as Base Rent, rent abatements, tenant
improvement allowances and similar terms (“ROFR Space Terms”). Tenant will have
the right, but not the obligation, to elect to lease the Applicable ROFR Space
on the ROFR Space Terms by delivering to Landlord notice of its election to
exercise this option within five days after the date Landlord’s notice of ROFR
Space Terms is received by Tenant (“Right of First Refusal”). Time is of the
essence under this provision. The Applicable ROFR Space shall be delivered by
Landlord to Tenant free of any previously occupying tenant, in its then “as is”
condition (subject to the ROFR Space Terms), as of the date for Tenant to take
possession as set forth in Landlord’s notice of ROFR Space Terms; provided,
however, in the event Tenant elects to lease the Applicable ROFR Space and such
election is made during the last 24 months of the Primary Lease Term, Tenant
shall be required to extend the lease of the Premises then being leased by
Tenant so that such lease is co-terminous with the term of the lease of the
Applicable ROFR Space as specified in the ROFR Space Terms, if such term extends
beyond the Primary Lease Term. If Tenant fails to exercise the Right of First
Refusal, Tenant’s Right of First Refusal on such Applicable ROFR Space shall
automatically expire for that particular offer, and Landlord shall have the
right to lease (including entering into a letter of intent) the Applicable ROFR
Space to such third-party or to any other Person upon substantially the same
terms contained in the ROFR Space Terms. In the event that Landlord does not
execute a lease with that particular third-party, Tenant’s right of first
refusal with respect to that Applicable ROFR Space shall be reinstated.

B. Tenant’s Right of First Refusal is subject to the conditions that: (i) on the
date that Tenant delivers any notice exercising its Right of First Refusal, an
uncured Event of Default does not then exist, and (ii) Tenant shall not have
assigned this Lease, or sublet all or any portion of the Premises under a
sublease which is in effect at any time during the period commencing with
Tenant’s delivery of its notice and ending on the date the Applicable ROFR Space
is added to the Premises, to any Person other than in connection with a
Permitted Transfer. If Tenant so exercises the Right of First Refusal, then
within 30 days thereafter, Landlord and Tenant shall execute an amendment to
this Lease to add the Applicable ROFR Space to the Premises as of the date
specified in the ROFR Space Terms, on the terms set forth in the ROFR Space
Terms, and with an appropriate adjustment to Base Rent, Tenant’s Pro Rata Share
and any other provisions that are affected by the rentable square footage of the
Premises and, if applicable, such amendment shall include an extension of the
Primary Lease Term for the Premises leased by Tenant prior to the addition of
the Applicable ROFR Space. All other terms and conditions of this Lease not in
conflict with the ROFR Space Terms shall be applicable to the Applicable ROFR
Space and Tenant’s occupancy thereof from and after the time that Tenant takes
occupancy thereof.

 

46



--------------------------------------------------------------------------------

43. TENANT’S LIMITED OPTION TO CONTRACT.

A. From and after the Effective Date and continuing throughout the Primary Lease
Term, subject to the terms and conditions of this Section 42, Landlord hereby
grants Tenant a one-time right to cancel this Lease solely as to the Contraction
Space, as hereinafter defined (the “Contraction Option”), by delivering written
notice to Landlord of its election to cancel this Lease with respect to the
Contraction Space (“Tenant’s Election Notice”) not less than six months prior to
effective date of the cancellation specified in Tenant’s Election Notice (the
“Contraction Space Cancellation Date”). For purposes of this Section, the term
“Contraction Space” shall mean any portion of the Premises then leased by Tenant
on a floor other than the second floor of the Building as designated by Tenant
in Tenant’s Election Notice as space it no longer wishes to lease from Landlord,
the location of which shall be subject to Landlord’s reasonable approval, and
which shall, to the fullest extent practicable, consist of contiguous,
marketable space in the Building. As a condition to Tenant’s election, Tenant
shall, at least 30 days prior to the date it delivers Tenant’s Election Notice,
deliver to Landlord a written notice requesting (a) Landlord’s approval of the
location of the proposed Contraction Space, and (b) that Landlord provide to
Tenant a notice containing the amount of the Cancellation Fee (as hereinafter
defined) required to be paid by Tenant in connection with the exercise of its
Contraction Option. So long as Landlord has provided Tenant with notice of the
amount of the Cancellation Fee within 30 days after receipt of Tenant’s request
therefor, then as a further condition to Tenant’s election, Tenant shall deliver
to Landlord concurrently with Tenant’s Election Notice, a cancellation fee, in
bank funds or by company check, in an amount equal to the sum of Landlord’s
unamortized transaction costs, including, without limitation, leasing
commissions, any tenant improvement allowance actually paid for by Landlord and
free rent, all of which shall be at nine percent (9%) per annum over the Primary
Lease Term or the then current Term for such Contraction Space, as applicable,
and will be calculated as of the Contraction Space Cancellation Date
(collectively, the “Cancellation Fee”). In the event Landlord fails to provide
Tenant with notice of the amount of the Cancellation Fee within the required
30-day period, Tenant shall pay the Cancellation Fee to Landlord within 10 days
after receipt of such notice.

B. Tenant’s Contraction Option is subject to the conditions that: (i) on the
date that Tenant delivers Tenant’s Election Notice, an uncured Event of Default
does not then exist, and (b) Tenant shall not have assigned this Lease, or
sublet all or any portion of the Premises under a sublease which is in effect at
any time during the period commencing with Tenant’s delivery of its notice and
ending on the date the Contraction Space is added to the Premises, to any person
or entity other than in connection with a Permitted Transfer. If Tenant so
exercises the Contraction Option, then within 30 days thereafter, Landlord and
Tenant shall execute an amendment to this Lease to remove the Contraction Space
from the Premises as of the Contraction Space Cancellation Date, and with an
appropriate adjustment to Base Rent, Tenant’s Pro Rata Share and any other
provisions that are affected by the rentable square footage of the Premises.

 

47



--------------------------------------------------------------------------------

44. EXTENSION OPTION.

Provided that an uncured Event of Default on the part of Tenant does not then
exist, Tenant shall have the option to renew the Primary Lease Term for two
additional five-year periods (each, a “Renewal Term”). There shall be no
additional renewal term beyond the Renewal Terms set forth herein. Tenant must
exercise its option to renew this Lease by giving Landlord written notice of
such exercise (“Exercise Notice”) no later than 180 days, and no more than one
year, prior to the Termination Date, or the expiration date of the first Renewal
Term, as applicable. Any Exercise Notice not given in a timely manner shall be
void, and Tenant shall be deemed to have waived its right to renew. Upon timely
giving of such notice, the Lease Term shall be deemed renewed without the need
for further action by either party.

A. Each Renewal Term shall be on all of the terms and conditions of this Lease,
except for this Section 44 and Exhibit C to this Lease, and except that Landlord
shall have no additional obligation for abatement of Rent, leasehold
improvements or for any other tenant inducements for any Renewal Term, unless
otherwise provided in the determination of Market Rent as specified in paragraph
B. below, and Base Rent for the applicable Renewal Term shall be Market Rent (as
defined below).

B. “Market Rent” shall be the then prevailing market rate for a comparable term
commencing on the first day of the applicable Renewal Term for tenants of
comparable size for comparable space in the Building Complex (including
escalations, rental concessions and allowances, and brokerage commissions) based
on lease agreements entered into by Landlord within six months prior to the date
Tenant delivers its Exercise Notice. If there are no such comparable lease
agreements, then Market Rent shall be based upon the then prevailing market rate
for a comparable term commencing on the first day of the applicable Renewal Term
for tenants of comparable size for comparable space in other first class office
buildings in the vicinity of the Building Complex as reasonably determined by
Landlord (including escalations, rental concessions and allowances and brokerage
commissions).

C. Within 30 days after receiving Tenant’s timely Exercise Notice, Landlord
shall notify Tenant of Landlord’s determination of Market Rent. If Tenant does
not agree with such determination, Tenant shall give Landlord written notice of
such disagreement within 14 days of receipt of Landlord’s determination and the
parties shall commence negotiations to agree upon the Market Rent. If Tenant
fails to timely reject Landlord’s determination of Market Rent it will be deemed
to have accepted such calculation. If Landlord and Tenant are unable to reach
agreement on Market Rent within 14 days after Landlord’s receipt of Tenant
notice of disagreement, then Market Rent shall be determined in accordance with
paragraph D. below.

D. Within seven days after the expiration of the 14-day period described in
paragraph C. above, Landlord and Tenant shall each simultaneously submit to the
other in a sealed envelope their good faith estimate of Market Rent. If the
higher of such estimates is not more than 105% of the lower, then Market Rent
shall be the average of the two. Otherwise, the dispute shall be resolved by
arbitration as follows: Within seven days after the exchange of estimates, the
parties shall select as an arbitrator a commercial real estate broker with at
least 10 years of experience in leasing office space in the metropolitan area in
which the Building Complex is located (a “Qualified Broker”). If the parties
cannot agree on a Qualified Broker,

 

48



--------------------------------------------------------------------------------

then within a second period of seven days, each shall select a Qualified Broker
and within 10 days thereafter the two appointed Qualified Brokers shall select a
third Qualified Broker and the third Qualified Broker shall be the sole
arbitrator. If one party shall fail to select a Qualified Broker within the
second 7-day period, then the Qualified Broker chosen by the other party shall
be the sole arbitrator. Within 15 days after submission of the matter to the
sole arbitrator, the arbitrator shall determine the Market Rent by choosing
whichever of the estimates submitted by Landlord and Tenant the arbitrator
judges to be more accurate. The arbitrator shall notify Landlord and Tenant of
its decision, which shall be final and binding. If the arbitrator believes that
expert advice would materially assist in its determination, the arbitrator may
retain one or more qualified persons to provide expert advice. The fees of the
arbitrator and the expenses of the arbitration proceeding, shall be split
equally between the parties. Each party shall pay the fees of its respective
counsel.

E. Tenant’s option to extend this Lease is subject to the conditions that:
(i) on the date that Tenant delivers its binding notice exercising an option to
extend and again on the date any Renewal Term is to commence, an uncured Event
of Default does not then exist, and (ii) Tenant shall not have assigned this
Lease, or sublet all or any portion of the Premises under a sublease which is in
effect at any time during the final 12 months of the Primary Lease Term or the
first Renewal Term, as applicable, to any person or entity other than in
connection with a Permitted Transfer. If Tenant so exercises the its option to
extend, then within 30 days thereafter, Landlord and Tenant shall execute an
amendment to this Lease to reflecting the extension of the Primary Lease Term or
first Renewal Term, as applicable, and setting forth the Market Rent for the
applicable Renewal Term.

 

49



--------------------------------------------------------------------------------

F. Notwithstanding anything to the contrary contained in paragraph A. above, in
no event shall the timely exercise of Tenant’s option for the first Renewal Term
in any way extinguish, or prohibit Tenant from timely exercising, Tenant’s
option for the second Renewal Term.

IN WITNESS WHEREOF, the parties hereto have caused this Lease to be executed the
day and year first above written.

LANDLORD:

 

RIDGELINE TECHNOLOGY CENTER, LLC

a Colorado limited liability company

By:   SHEA PROPERTIES MANAGEMENT COMPANY, INC., a Delaware corporation, its
manager   By:   /s/ Peter A. Culshaw   Name: Peter A. Culshaw   Title: Assistant
Secretary   By:   /s/ Gilbert L. Neilson   Name: Gilbert L. Neilson   Title:
Assistant Secretary    

TENANT:

 

ADA-ES, INC., a Colorado corporation By:   /s/ Mark H. McKinnies Name: Mark H.
McKinnies Title: SVP and CFO

 

50



--------------------------------------------------------------------------------

EXHIBIT A

Premises Depiction

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

Legal Description of Real Property

HIGHLANDS RANCH—FILING NO. 20, 16TH AMENDMENT, A PORTION OF PLANNING AREAS 78
AND 80, A VACATION AND REPLAT OF LOTS 2A-1 & 2A-2, HIGHLANDS RANCH—FILING NO.
20, 13TH AMENDMENT, RECORDED AT RECEPTION NO. 98102868, ALSO BEING A PORTION OF
THE NE 1/4 OF SECTION 9 & THE NW 1/4 OF SECTION 10, TOWNSHIP 6 SOUTH, RANGE 68
WEST OF THE SIXTH PRINCIPAL MERIDIAN, AND A MINOR DEVELOPMENT OF A PORTION OF
THE NE 1/4 OF SECTION 9, TOWNSHIP 6 SOUTH, RANGE 68 WEST OF THE SIXTH PRINCIPAL
MERIDIAN, COUNTY OF DOUGLAS, STATE OF COLORADO, 10.978 ACRES, 3 NON-RESIDENTIAL
LOTS SB 00-010.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

Work Letter

This Work Letter is a part of the Lease entered into by and between RIDGELINE
TECHNOLOGY CENTER, LLC, a Colorado limited liability company, as Landlord, and
ADA-ES, INC., a Colorado corporation, as Tenant, pertaining to the lease of
space in Ridgeline Technology Center and located at 9135 South Ridgeline
Boulevard, Highlands Ranch, Colorado 80129 (the “Lease”). Except as expressly
provided to the contrary herein, all initially capitalized terms used in this
Work Letter shall have the same meaning as set forth in the Lease to which this
EXHIBIT C is attached.

1. Delivery of the Premises. Landlord shall deliver the Premises to Tenant on
the Delivery Date in its then current, “AS-IS” condition in accordance with
Section 4(B) of the Lease.

2. Space Plans. Landlord has contracted with, or shall contract with, and pay
to, Tenant’s architect, David Wince Architecture (“Tenant’s Architect”), a fee
not to exceed $0.15 per rentable square foot of space contained in the Premises
(which amount shall not be deducted from the Tenant Improvement Allowance
defined below), for preparation of the necessary test fit in order to analyze
Tenant’s space needs and prepare a space plan and pricing plan mutually
acceptable to the parties (the “Space Plan”) which will depict the leasehold
improvements and all other items to be completed in the Premises which are
necessary or desirable in connection with Tenant’s occupancy and use of the
Premises (“Tenant’s Work”). The parties shall endeavor to agree upon the final
Space Plan within 15 days after the Effective Date.

3. General Contractor; Tenant’s CM. Tenant or Tenant’s CM (as hereinafter
defined) shall select a general contractor to perform the construction of the
Tenant’s Work in the Premises, which contractor shall be approved by Landlord in
its reasonable discretion to act as Tenant’s general contractor for the purpose
of construction of Tenant’s Work (“Tenant’s Contractor”). In addition, Tenant
agrees to include Landlord’s base building mechanical and electrical contractors
in the bid process. Tenant shall supervise the Tenant’s Work and, in connection
therewith, shall select and use its own construction manager. Landlord hereby
approves CresaPartners to act as Tenant’s construction manager (“Tenant’s CM”),
which Tenant’s CM shall act on Tenant’s behalf with respect to: (a) working with
Landlord in connection with overseeing Tenant’s Contractor’s construction of the
Tenant’s Work pursuant to the construction contract entered into by and between
Tenant and Tenant’s Contractor (the “TI Construction Contract”), and (b) the
construction of the Tenant’s Work in the Premises. In such capacity, Tenant’s CM
will oversee preparation of the Space Plan, the Construction Drawings (as
defined below) and change orders, and ensure conformity of the construction to
the Space Plan and Construction Drawings, and manage Tenant’s subcontractors and
specialty contractors. The cost of Tenant’s CM shall be an Improvement Allowance
Item. Tenant’s CM shall have the obligation to review, monitor, and approve all
plans and materials involved in the Tenant’s Work throughout the entire
construction process, and shall at all times comply with the rules and
regulations set forth on Exhibit F to the Lease.

4. Construction of Tenant’s Work. Tenant or Tenant’s CM shall cause Tenant’s
Architect and engineer(s) designated by Tenant or Tenant’s CM and approved by
Landlord, with

 

C-1



--------------------------------------------------------------------------------

such approval not to be unreasonably withheld, conditioned or delayed, to
prepare construction drawings and specifications (the “Construction Drawings”)
for Tenant’s Work, based strictly on the Space Plans, and shall cause Tenant’s
Work to be constructed in the Premises by Tenant’s Contractor in accordance with
the Construction Drawings. Prior to the commencement of any construction,
Landlord shall be given an opportunity to review the Construction Drawings to
confirm that they conform to the Space Plans, and to approve the same. Landlord
may withhold approval of the Construction Drawings if the proposed Tenant’s Work
as reflected in the Construction Drawings (a) does not conform to the Space
Plans, (b) would adversely affect the Building structure and/or systems
(including, without limitation, HVAC, mechanical, electrical and plumbing),
(c) does not comply with Applicable Laws, (d) would affect the exterior
appearance of the Building (other than the Backup Generator permitted under the
Lease), or (e) would unreasonably interfere with the normal and customary
business operations of other tenants in the Building or Building Complex (each,
a “Design Problem”). In the event of any Design Problem reflected by the
Construction Drawings, Landlord shall provide written notice of the same to
Tenant within five business days after receipt. Tenant shall then have seven
business days to provide Landlord with revised Construction Drawings reflecting
a cure of the Design Problem. This process shall be repeated until such
Construction Drawings are approved by Landlord. If Landlord fails to timely
object to the Construction Drawings (or any subsequent revisions), Tenant may
give Landlord notice of such failure (“Failure to Respond Notice”), and if
Landlord still fails to respond within three business days after such Failure to
Respond Notice, Landlord will be deemed to have approved the same. Any Failure
to Respond Notice sent pursuant to this EXHIBIT C must be entitled “LANDLORD
FAILURE TO RESPOND NOTICE” in all capital letters and in 18-point bold type, and
must specifically state the fact that if Landlord fails to respond within the
additional 3-business-day period, Landlord shall be deemed to have approved the
referenced item.

If after commencement of the construction of Tenant’s Work, Tenant wants to
change the Construction Drawings or scope of Tenant’s Work in any material
respect, Tenant shall notify Landlord and provide information about the proposed
change. Within five business days after receipt of that notification, Landlord
shall provide any comments it may have on the proposed change to Tenant. If any
element of the proposed change reflects a Design Problem, Landlord shall inform
Tenant of the same and thereafter Landlord and Tenant shall work together
diligently and in good faith to agree upon modifications to the Construction
Drawings that will cure such Design Problem. All work performed in the Premises
(including, without limitation, Tenant’s Work) by or at the request of Tenant
shall be constructed in accordance with all Applicable Laws.

5. Cost of Tenant’s Work and Tenant Improvement Allowance.

(a) Landlord shall provide to Tenant a one-time tenant improvement allowance
(the “Tenant Improvement Allowance”) in an amount up to $478,256.00 (based upon
$16.00 per rentable square foot of space in the Premises) to be applied toward
the Improvement Allowance Items (as defined in paragraph (b) below). Any cost of
the Tenant’s Work (including, without limitation, the cost of Space Plans, the
Construction Drawings, construction costs, contractor fees and construction
management fees) over and above the Tenant Improvement Allowance, and the cost
of any additional work required by Tenant, if any, shall be paid by Tenant.

 

C-2



--------------------------------------------------------------------------------

(b) Improvement Allowance Items. Except as otherwise set forth in this Work
Letter, the Tenant Improvement Allowance shall be disbursed by Landlord only for
the following items and costs (collectively the “Improvement Allowance Items”):

i Payment of the fees of Tenant’s Architect and the engineers, including,
without limitation, the cost of preparation of the Space Plan and Construction
Drawings and all other space planning fees and costs for the Premises actually
paid by Tenant (as documented by invoices), but not including the amount
required to be paid by Landlord pursuant to Section 2 above, which shall not be
deducted from the Tenant Improvement Allowance;

ii The payment of plan check, permit and license fees relating to the
performance of the Tenant’s Work;

iii The cost of performing the Tenant’s Work, including all costs payable under
the construction contract between Tenant and Tenant’s Contractor;

iv The cost of any changes to the base shell or core of the Premises or the
Building required by the approved Construction Drawings, including all direct
architectural and/or engineering fees and expenses incurred in connection
therewith;

v The cost of any changes to the approved Construction Drawings or the Tenant’s
Work required by all Applicable Laws, including, without limitation, building
codes;

vi The payment of sales and use taxes;

vii The costs of any consultants and advisors retained by Tenant, including,
without limitation, Tenant’s CM;

viii The costs incurred in connection with Tenant’s telecommunications, voice
and data equipment, wiring, and installation; and/or

ix The costs incurred in connection with installation of Tenant’s furniture,
fixtures and security system, if any.

(c) Landlord shall disburse the Tenant Improvement Allowance according to the
Escrow Agreement attached to the Lease as Exhibit H (“Escrow Agreement”) and the
Tenant Improvement Allowance will be disbursed from the escrow account in
accordance with Section 5(f) below and the following procedure: Landlord shall
make payments with respect to the Tenant Improvement Allowance, not more
frequently than once per month, to the extent of the amounts properly billed by
Tenant’s Contractor for construction/installation of Tenant’s Work and/or for
amounts paid by Tenant for other Improvement Allowance Items, up to the maximum
amount of the Tenant Improvement Allowance. Each month, Tenant shall submit to
Landlord an application for payment (“Application”) for Tenant’s Work completed
and/or costs incurred in connection with the Improvement Allowance Items, as of
the end of the prior month, reflecting, as applicable, the amounts properly
billed by Tenant’s Contractor for that purpose, and/or billed in connection with
other Improvement Allowance Items. With each Application, Tenant shall present
to Landlord: (i) evidence reasonably satisfactory to Landlord that the work for
which

 

C-3



--------------------------------------------------------------------------------

payment has been requested has been completed in a satisfactory manner,
(ii) statutory conditional lien waivers (in form acceptable to Landlord in its
reasonable discretion), and (iii) copies of all applicable invoices, purchase
agreements, work agreements or related documents evidencing the services
rendered or products purchased. Within 30 days following receipt of each
Application, at Tenant’s direction, Landlord shall either pay directly to
Tenant’s Contractor the entire amount of the payment requested by Tenant’s
Contractor and approved pursuant to the process described above, or shall pay to
Tenant the amount requested in the Application, or both, until the Tenant
Improvement Allowance has been paid in full. After Landlord has disbursed the
entire Tenant Improvement Allowance in that manner and all amounts remaining to
be paid to complete Tenant’s Work are the responsibility of Tenant, Tenant shall
pay all of those costs in a timely manner and shall obtain appropriate statutory
conditional and final lien waivers, in form reasonably acceptable to Landlord in
its reasonable discretion, concurrent with and/or as a condition to making such
payments.

(d) Any portion of the Tenant Improvement Allowance that has not been incurred
by Tenant and paid by Landlord to Tenant within one year from the Commencement
Date, and such nonpayment was not due to Landlord’s default in its obligation to
advance the Tenant Improvement Allowance or applicable portion thereof to Tenant
within such one-year period pursuant to the terms of this Work Letter, shall be
deemed to have been forfeited by the Tenant and shall become the sole property
of Landlord. Notwithstanding anything herein to the contrary, Landlord shall not
be obligated to pay any Tenant Improvement Allowance to Tenant in the event all
or part of the Premises are damaged or destroyed by fire or other casualty and
not covered by Landlord’s insurance policy, which must be in effect in
compliance with the requirements set forth in the Lease.

(e) Upon the installation and/or completion thereof, all Tenant’s Work (other
than Tenant’s trade fixtures, furniture, moveable equipment and other personal
property) shall become the property of Landlord and shall remain in the Premises
at all times during the Lease Term.

(f) Notwithstanding any provision to the contrary contained herein, Landlord
agrees that it shall deposit the Tenant Improvement Allowance into an escrow
account, from which the Tenant Improvement Allowance shall be disbursed,
pursuant to the terms and conditions contained in Section 5(c) above and the
Escrow Agreement, which Escrow Agreement shall be executed by Landlord and
Tenant concurrently with the Lease.

6. Governmental Approvals. Tenant shall be responsible for obtaining, from all
governmental agencies having jurisdiction, (a) all approvals required for the
Construction Drawings, (b) all building permits necessary to construct the
Tenant’s Work, (c) all inspections of the Tenant’s Work during and after
completion of the construction process, and (d) the Certificate of Occupancy for
the Premises that will be available after construction of all of the Tenant’s
Work is completed in accordance with all applicable governmental requirements.
Landlord shall cooperate with Tenant in obtaining all such approvals, permits
and inspections and the Certificate of Occupancy.

7. General. Any approval by Landlord or Landlord’s architects or engineers of
any of Tenant’s drawings, plans or specifications prepared in connection with
construction of

 

C-4



--------------------------------------------------------------------------------

improvements in the Premises shall not in any way constitute a representation or
warranty of Landlord as to the adequacy or sufficiency of the drawings, plans or
specifications, or the improvements to which they relate, for any use, purpose
or condition, but this approval shall merely be the consent of Landlord to
Tenant’s construction of improvements in the Premises in accordance with those
drawings, plans or specifications.

8. No Fees. No construction management fee, coordination or oversight fee, or
other “mark ups” shall be charged by Landlord in connection with the Tenant’s
Work.

LANDLORD:

 

RIDGELINE TECHNOLOGY CENTER, LLC

a Colorado limited liability company

By:   SHEA PROPERTIES MANAGEMENT COMPANY, INC., a Delaware corporation, its
manager   By:   /s/ Peter A. Culshaw   Name:   Peter A. Culshaw   Title:  
Assistant Secretary   By:   /s/ Gilbert L. Neilson   Name:   Gilbert L. Neilson
  Title:   Assistant Secretary    

TENANT:

 

ADA-ES, INC.,

a Colorado corporation

By:   /s/ Christine B. Amrhein Name:   Christine B. Amrhein Title:   Corporate
Counsel and VP

 

C-5



--------------------------------------------------------------------------------

EXHIBIT D

Parking License

1. Provided an uncured Event of Default is not existing, Landlord shall provide
and Tenant, its employees, agents, invitees, and contractors (“Licensees”) may
use up to 150 in and out non-assigned standard sized passenger vehicle surface
parking spaces (“Parking Spaces”) in surface parking lots adjacent to the
Building Complex designated by Landlord as parking for the Building Complex
(“Surface Lots”) at no charge during the Primary Lease Term. The number of
Parking Spaces shall be increased at a rate of 5 Parking Spaces per 1,000 square
feet of the Premises upon the addition of any Expansion Space and/or Applicable
ROFR Space. Tenant acknowledges and agrees that (a) the right to use the Parking
Spaces and the Surface Lots is on a non-exclusive basis, (b) the Parking Spaces
will not be individually designated or reserved for use by Licensees,
(c) Licensees will use the Parking Spaces and the Surface Lots in common with
all persons to whom or which Landlord grants the right to use the Parking Spaces
or Surface Lots on a first-come, first-served basis, and (d) Landlord shall be
entitled to assign designated areas of the Surface Lots for use by particular
persons or groups of persons and Licensees shall refrain from parking in such
areas, so long as it does not decrease the number of Parking Spaces to which
Licensees are entitled to use.

2. The right granted to Licensees herein to use the Parking Spaces shall be
deemed a license only and Landlord’s failure to make such spaces available at
any time during the term of the Lease shall not be deemed a material breach by
Landlord of any of its obligations under the Lease unless such Parking Spaces
are not available for more than three business days and suitable alternative
spaces are not provided. Licensee’s license to use the Parking Spaces shall
automatically terminate on the expiration of the Primary Lease Term (or any
extension thereof), the earlier termination of the Lease, or Tenant’s vacating
or abandoning the Premises.

3. No Licensee shall be permitted to assign or sublicense the Parking Spaces or
any interest herein or permit any Parking Spaces or any part thereof to be used
by persons other than by Licensees without the prior written consent of
Landlord, which consent may be granted or withheld in Landlord’s sole
discretion; provided, however, this restriction shall not apply to any
assignment or sublease approved by Landlord, or otherwise permitted, in
accordance with Section 13 of the Lease. Licensees shall remain primarily liable
for the performance of the obligations of Licensees hereunder notwithstanding
any assignment, sublicense or occupancy arrangement permitted or consented to by
Landlord.

4. If any portion of the Surface Lots shall be damaged by fire or other casualty
or shall be taken by right of eminent domain or by condemnation or shall be
conveyed in lieu of any such taking, the license granted herein shall
automatically cease and terminate as to the portion so damaged, taken or
conveyed. Licensees thereupon shall surrender to Landlord the Parking Spaces and
all interest therein, and Landlord may re-enter and take possession of the
Parking Spaces. Notwithstanding the foregoing, in the event Licensees are
permanently prohibited from using more than 20% of the Parking Spaces to which
they are entitled to use hereunder, Tenant shall have the right to claim damages
as the result of Landlord’s material breach of the Lease, or terminate this
Lease by providing written notice of such termination to Landlord, in which
event Tenant shall promptly vacate and surrender possession of the Premises to
Landlord in accordance with the provisions of the Lease, and the parties shall
be released from all further obligations and liabilities thereunder, except
those which expressly survive such termination.

 

D-1



--------------------------------------------------------------------------------

5. Absent negligence or willful misconduct, neither Landlord or its agents or
employees shall be liable for any damage, fire, theft or loss to vehicles or
other properties or persons while in the Surface Lots or otherwise located on or
within the Building Complex, whether caused by theft, collision, moving
vehicles, explosion, fire, or any other activity or occurrence.

6. Landlord shall have the right at any time upon providing 30 days prior
written notice to Tenant, to change the arrangement or location of or to
regulate the use of Parking Spaces (including, without limitation, requiring
stickers or other identification materials to be placed on or in the vehicles
parking on the Surface Lots) without incurring any liability to Licensees.

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

Commencement Date Certificate

 

LANDLORD:  RIDGELINE TECHNOLOGY CENTER, LLC,

        a Colorado limited liability company

 

TENANT:        ADA-ES, INC., a Colorado corporation

This Commencement Date Certificate is made by Landlord and Tenant pursuant to
that certain Office Building Lease (the “Lease”) entered into as of
            , 2011, for the premises known as Suite 200, in the Building known
as “Ridgeline Technology Center” and located at 9135 Ridgeline Boulevard,
Highlands Ranch, Colorado 80129 (the “Premises”). This constitutes a
Commencement Date Certificate as contemplated by Section 4.D. of Lease.

1. Commencement Date. Landlord and Tenant acknowledge and agree that the
Commencement Date is             , 201__, and the Expiration Date is
            , 20            . Tenant’s obligation to pay Rent under the Lease
began on             , 201__, subject to the abatement described in the Lease.
All covenants in the Lease contemplated to begin on the Commencement Date
commenced as of the Commencement Date.

2. Acceptance of Premises. Tenant has inspected and examined the Premises, and
Tenant finds the Premises acceptable and satisfactory in all respects in their
current condition, and accepts them in their “as is” condition.

3. Incorporation in Lease. This Certificate is incorporated into the Lease, and
forms a supplementary and integral part of it. This Certificate shall be
construed and interpreted in accordance with all other terms and provisions of
the Lease for all purposes; provided, however, in the event of any conflict
between the terms of this Certificate and the terms of the Lease, the terms of
this Certificate shall control.

 

E-1



--------------------------------------------------------------------------------

4. Definitions. All capitalized terms not defined herein shall have the meanings
given to such terms in the Lease.

LANDLORD:

 

RIDGELINE TECHNOLOGY CENTER, LLC a Colorado limited liability company By:   SHEA
PROPERTIES MANAGEMENT COMPANY, INC.,   a Delaware corporation, its manager

 

       By:            Name:            Title:    

 

       By:            Name:            Title:    

TENANT:

 

ADA-ES, INC., a Colorado corporation By:     Name:     Title:    

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

Rules and Regulations

The following rules and regulations shall be and are hereby made a part of the
Lease and Tenant agrees that Tenant’s employees and agents or any others
permitted by Tenant to occupy or enter the Premises will at all times abide by
said rules and regulations.

1. Tenant shall not obstruct the sidewalks, entries, passages, corridors,
stairways, and elevators of the Building Complex or interfere with the rights of
other tenants of the Building Complex, or of persons having business in the
Building Complex or in any way injure or annoy such tenants or persons. Tenant
shall not disturb the other occupants of the Building Complex or adjoining
buildings or premises by the use of any radio, sound equipment, or musical
instrument or by the making of loud or improper noises.

2. Tenant shall not commit any act or permit anything in or about the Building
Complex which shall or might subject Landlord to any liability or responsibility
for injury to any person or property by reason of any business or operation
being carried on in or about the Building Complex or for any other reason.

3. Tenant shall not use the Building for lodging, sleeping, or for any illegal
purposes or for any purpose that will damage the Building Complex, or the
reputation thereof, or for any purposes other than those specified in the Lease.

4. Canvassing, soliciting, and peddling in the Building Complex are prohibited,
and Tenant shall cooperate to prevent such activities. Tenant shall not grant
any concessions, licenses or permission for the sale or taking orders for food
or services or merchandise on the Premises, nor install or permit the
installation or use of any machinery or equipment for dispensing goods or foods
or beverages in the Building Complex, except vending machines intended for the
use only by Tenant’s employees, nor permit the preparation, serving,
distribution or delivery of food or beverages in the Premises, except for the
warming of pre-prepared food by Tenant’s employees in microwave ovens, without
the approval of Landlord not to be unreasonably withheld, conditioned or delayed
and in compliance with the Lease and arrangements prescribed by Landlord. Only
persons approved by Landlord shall be permitted to serve, distribute, or deliver
food and beverages within the Building Complex, or to use the elevators or
public areas of the Building Complex for that purpose.

5. Tenant shall not bring or keep within the Building or in any Common Area (as
hereinafter defined) any motorcycle or animal except helping animals allowed by
law.

6. Tenant shall not conduct mechanical or manufacturing operations, or place or
use any flammable, combustible, explosive or hazardous fluid, chemical, device,
substance or material in or about the Building Complex without the prior written
consent of Landlord, except as associated with Tenant’s Permitted Use. Tenant
shall comply with the statutes, ordinances, rules, orders, regulations or
requirements imposed by governmental or quasi-governmental authorities in
connection with fire and panic safety and fire prevention, and shall not commit
any act or permit any object to be brought or kept in the Building Complex which
shall result in a

 

F-1



--------------------------------------------------------------------------------

change of the rating of the Building Complex by the insurance underwriters.
Tenant shall not commit any act or permit any object to be brought or kept in
the Building Complex which shall increase the rate of fire insurance on the
Building Complex or on property located herein, constitute a nuisance or waste,
or conflict with any of the rules or ordinances of the Department of Health of
the City and County where the Building is located.

7. Tenant shall move all freight, supplies, furniture, fixtures, and other
personal property into, within and out of the Building Complex only at such
times and through such entrances as may be designated by Landlord, and such
movements of such items shall be under the supervision of Landlord. Landlord
reserves the right to approve or disapprove the movers or moving company
employed by Tenant, to inspect all such freight, supplies, furniture, fixtures
and other personal property, to be brought into the Building and to exclude from
the Building all such objects which violate any of these rules and regulations
or the provisions of the Lease. Tenant shall not move or install such objects in
or about the Building Complex in such a fashion as to unreasonably obstruct the
activities of the other tenants, and all such moving shall be at the sole
expense, risk and responsibility of Tenant. Tenant shall not use in the
delivery, receipt or other movement of freight, supplies, furniture, fixtures,
and other personal property to, from, or within the Building Complex, any hand
trucks other than those equipped with rubber tires and side guards. In the event
Tenant or Tenant’s movers damage the elevator or any part of the Building
Complex, Tenant shall forthwith pay to Landlord the amount required to repair
said damage.

8. Tenant shall not place within the Building any safes, copying machines,
computer equipment or other objects of unusual size or weight, nor shall Tenant
place within the Building Complex any objects which exceed the floor weight
specifications of the Building without the express prior written consent of
Landlord, not to be unreasonably withheld, conditioned or delayed. Tenant agrees
that it is fully liable for any damages to the Building Complex or losses
sustained by Landlord by reason of the placing within the Premises or equipment
or property in excess of the floor weight specifications of the Building Complex
either with or without the consent of Landlord. The placement and positioning of
all such objects within the Building Complex shall be prescribed by Landlord and
such objects shall, in all cases, be placed upon plates or footings of such size
as shall be prescribed by Landlord.

9. Tenant shall not deposit any trash, refuse, cigarettes, or other substances
of any kind within or out of the Building Complex except in refuse containers.
Tenant shall exercise its reasonable efforts to keep the sidewalks, entrances,
passages, courts, lobby areas, parking areas, vestibules, public corridors and
halls in and about the Building Complex (hereinafter “Common Areas”) clean and
free from rubbish. Tenant shall not allow anything to be placed on the outside
of the Building, nor shall anything be thrown by Tenant out of the windows or
doors or down the corridors, elevator shafts or ventilation ducts or shafts of
the Building.

10. Tenant shall use the Common Areas only as a means of ingress and egress and
other designed purposes, and Tenant shall permit no loitering by any of Tenant’s
employees upon Common Areas or elsewhere within the Building Complex. The Common
Areas and roof of the Building are not for the use of the general public, and
Landlord shall in all cases, retain the right to control or prevent access
thereto by all persons whose presence in the reasonable judgment of Landlord,
shall be prejudicial to the safety, character, reputation or interests of the
Building Complex and its Tenants. Tenant shall not go upon the roof of the
Building without the prior written consent of Landlord.

 

F-2



--------------------------------------------------------------------------------

11. Landlord reserves the right to exclude or expel from the Building Complex
any person who, in the reasonable judgment of Landlord, is intoxicated or under
the influence of liquor or drugs or who shall in any manner act in violation of
the rules and regulations of the Building Complex.

12. Tenant shall not use the washrooms, restrooms and plumbing fixtures of the
Building, and appurtenances thereto, for any other purposes than the purposes
for which they were construed, and Tenant shall not deposit any sweepings,
rubbish, rags or improper substances therein. Tenant shall not waste water by
interfering or tampering with the faucets or otherwise. If Tenant or Tenant’s
servants, employees, contractors, jobbers, agents, licensees, invitees, guests
or visitors, cause any damage to such washrooms, restrooms, plumbing fixture or
appurtenances, such damage shall be repaired at Tenant’s expense, and Landlord
shall not be responsible therefor.

13. Tenant shall not mark, paint, drill into, cut, string wire within, or in any
way deface any part of the Building Complex without the express prior written
consent of Landlord, and any defacement, damage or injury caused by Tenant or
Tenant’s agents or employees shall be paid for by Tenant. Upon removal of any
wall decorations or installations or floor coverings by Tenant, any damage to
walls or floors shall be repaired by Tenant at Tenant’s sole cost and expense.

14. No blinds, drapes or other window coverings shall be detached from or
installed in the Building without the express prior written consent of Landlord,
In the event of the violation of any of the foregoing by Tenant, Landlord may
remove the articles constituting the violation without any liability and Tenant
shall reimburse Landlord for the expense incurred in such removal upon demand as
additional rent under the Lease.

15. Tenant shall not use the name of the Building or the name of Landlord in its
business name, trademarks, signs, advertisements, descriptive material,
letterhead, insignia or any other similar item without Landlord’s express prior
written consent.

16. Subject to applicable fire or other safely regulations, all doors opening
into Common Areas and all doors upon the perimeter of the Premises shall be kept
closed and, during non-business hours, locked, except when in use for ingress or
egress. If Tenant uses the Premises after regular business hours or non-business
days, Tenant shall lock any entrance doors to the Building or to the Premises
used by Tenant immediately after using such doors.

17. All keys and access cards to the exterior doors of the Premises and interior
suite doors shall be obtained by Tenant from Landlord at no charge at the
beginning of the Lease Term, subject to the provisions below relating to lost
keys/access cards, but Tenant shall pay to Landlord a reasonable deposit
determined by Landlord from time to time for such keys/access cards. Tenant
shall not make duplicate copies of such keys or access cards. Tenant shall not
install additional locks or bolts of any kind upon any of the doors or windows
of, or within the Building, nor shall Tenant make any changes in existing locks
or the mechanisms thereof.

 

F-3



--------------------------------------------------------------------------------

Tenant shall, upon the termination of its tenancy, provide Landlord with the
combinations to all combination locks on safes, safe cabinets, and vaults and
deliver interior doors, cabinets, and other key-controlled mechanisms therein,
whether or not such keys were furnished to Tenant by Landlord. In the event of
the loss of any key or access card initially furnished to Tenant by Landlord,
Tenant shall pay to Landlord the cost of replacing the same or of changing the
lock or locks opened by such lost key if Landlord shall deem it necessary to
make such a change. Landlord and/or Landlord’s agent shall at all times keep a
passkey to the Premises.

18. Access may be had by Tenant to the Premises during hours of operation agreed
upon by Landlord and Tenant. At other times access to the Building may be
refused unless the person seeking admission has an access card or a pass if a
watchman is present. Tenant shall be responsible for all persons for whom Tenant
requests passes, and shall be liable to Landlord for all acts of such persons.
Landlord shall in no case be liable for damages for the admission or exclusion
of any person from the Building. In case of invasion, mob, riot, public
excitement, or other commotion, Landlord reserves the right to prevent access to
the Building Complex for the safety of tenants and protection of property in the
Building Complex.

19. Except as otherwise provided in the Lease, Landlord shall not be responsible
for, any liability in connection with the loss, theft, misappropriation or other
disappearance of furniture, furnishings, fixtures, machinery, equipment, money,
jewelry or other items or personal property from the Premises or other parts of
the Building regardless of whether the Premises or Building are locked at the
time of such loss.

20. Purposefully omitted.

21. Absent the negligence or willful misconduct of Landlord, Landlord shall be
in no way responsible to Tenant for any loss of property from the Premises,
however occurring, or for any damage done to Tenant’s furniture or equipment by
the janitor or any of the janitor’s staff or by any other person or persons
whomsoever.

22. Tenant, by execution of this Lease and occupancy of the Premises, agrees to
comply with any encumbrances, covenants, restrictions and conditions in effect
(“Covenants”), as heretofore and hereafter amended, as applicable to Tenant’s
use and enjoyment of the Premises and Building Complex. In addition to all
rights available to Landlord hereunder, in the event Landlord is required to pay
to any association any fines, assessments, charges or other amounts on account
of any act or omission of Tenant, its agents, employees or invitees, Tenant
shall, upon demand, reimburse Landlord for such amounts, together with interest
thereon at the rate of eight percent (8%) per annum.

23. No signs, awnings, showcases, advertising devices or other projections or
obstructions shall be attached to the outside walls of the Building Complex or
attached or placed upon any Common Areas without the express prior written
consent of Landlord. No blinds, drapes or other window coverings shall be
installed in the Building without the express prior written consent of Landlord.
No sign, picture, advertisement, window display or other public display or
notice shall be inscribed, exhibited, painted or affixed by Tenant upon or
within any part of the Premises in such a fashion as to be seen from the outside
of the Premises or the Building without the express prior written consent of
Landlord. In the event of the violation of

 

F-4



--------------------------------------------------------------------------------

any of the foregoing by Tenant, Landlord may within 15 business days of written
notice to Tenant during which period Tenant may repair same, remove the articles
constituting the violation without any liability unless a loss, other then said
removal, arises from Landlord’s willful or negligent acts or omissions, and
Tenant shall reimburse Landlord for the reasonable expenses incurred in such
removal upon demand and upon submission of applicable bills as additional rent
under the Lease. Interior signs on doors and upon the Building directory shall
be subject to the express prior written approval of Landlord and shall be
inscribed, painted, or affixed by Landlord at the reasonable expense of Tenant
upon submission of applicable bills to Tenant.

24. Tenant shall cooperate with Landlord in obtaining maximum effectiveness of
the cooling system of the Building by closing drapes and other window coverings
when the sun’s rays fall upon windows of the Premises. Tenant shall not
obstruct, alter or in any way impair the efficient operation of Landlord’s
heating, ventilating, air conditioning, electrical, fire, safety, or lighting
systems.

25. Except for areas specifically designated by Landlord in its sole discretion,
no smoking is permitted by any person, including employees of Tenant, in on or
about the Building Complex, including the lobby, the stairwells, parking areas,
landscaped areas and Building entrances.

26. Tenant shall, at its sole cost and expense, comply with all present and
future laws, orders, and regulations of all state, federal, municipal, and local
governments, departments, commissions, and boards and regarding the collection,
sorting, separation, and recycling of waste products, garbage, refuse, and
trash. In addition, Tenant shall, at its sole cost and expense, comply with all
reasonable recycling programs for the Building established by Landlord.

27. For purposes hereof, the terms “Landlord”, “Tenant”, “Building”, and
“Premises” are defined as those terms are defined in the Lease to which these
Rules and Regulations area attached. Wherever Tenant is obligated under these
Rules and Regulations to do or refrain from doing an act or thing, such
obligation shall include the exercise by Tenant of its reasonable efforts to
secure compliance with such obligation by the servants, employees, contractors,
jobbers, agents, invitees, licensees, guests and visitors of Tenant. The term
“Building” and the Building Complex shall include the Premises, and any
obligations of tenant hereunder with regard to the Building and the Building
Complex shall apply with equal force to the Premises and to other part of the
Building Complex.

28. Tenant agrees that Landlord may amend, modify, delete or add new and
additional reasonable rules and regulations of the use and care of the Premises
and the Building Complex so long as Tenant’s obligations under this Lease are
not materially altered. Tenant agrees to comply with all such modified rules and
regulations within 30 days after notice to Tenant from Landlord thereof. In the
event of any breach of any of the rules and regulations herein set forth or any
amendments, modifications, or additions thereto, Landlord shall have all
remedies in the Lease provided for uncured Event of Default by Tenant.

In the event of any conflict of these Rules and Regulations with the Terms of
the Lease, the Lease shall control.

 

F-5



--------------------------------------------------------------------------------

EXHIBIT G

Form of Estoppel Certificate

State Farm                 

One State Farm Plaza

Bloomington, Illinois 61710-0001

Corporate Law — Investments

Attn: (Name of Attorney)

Re:

 

Name of Landlord (as of the date hereof):

   

Name of Tenant:

   

Name of Lease Guarantor (if any):

   

Date of Office Building Lease:

   

Title and Date(s) of Amendments

and Modifications to Lease (if any):

   

Address of Premises (including

suite number, if any) (the “Premises”):

   

Square Footage of Premises:

   

Collectively, the foregoing instrument is hereinafter referred to as the
“Lease”.

Dear Sir or Madam:

Tenant is the tenant under that certain Lease described above and provides this
Tenant Estoppel Certificate to State Farm                      (“State Farm”) as
conclusive evidence of the matters set forth herein concerning the Lease and the
Premises.

As of the date hereof, the undersigned hereby certifies the following:

 

  1. The Lease supersedes, in all respects, all prior written or oral agreements
between Landlord and Tenant with respect to the Premises and there are no
agreements, understandings, warranties or representations between Landlord and
Tenant with respect to the Lease or the Premises, except as expressly set forth
in the Lease.

 

  2. As of the date hereof, the Lease has not been amended, modified,
supplemented or superseded, except pursuant to the amendments or modifications
referenced above.

 

  3. The Lease remains in full force and effect and there are no known existing
defaults by Tenant under the Lease, except as follows (if blank, none):

 

 

 

 

G-1



--------------------------------------------------------------------------------

  4. The improvements and space required by the Lease to be delivered to Tenant
have been satisfactorily completed and delivered by Landlord and have been
accepted by the Tenant except as follows (if blank, none):

 

 

 

 

 

  5. The Premises are currently occupied and open for the use by Tenant and its
customers, employees and invitees.

 

  6. Tenant’s interest in the Lease and the Premises demised therein, or any
part thereof, has not been sublet, transferred or assigned except as follows (if
blank, none):

 

 

 

 

  7. All duties of an inducement nature required of the Landlord under the Lease
have been fulfilled by Landlord and Tenant is fully obligated to pay rent and
all other charges coming due under the Lease except as follows (if blank, none):

 

 

 

 

 

  8. The Commencement Date of the Lease was                 ,              and
the Expiration Date of the Lease is                 , 20            .

 

  9. The last monthly payment of rent in the amount of $                 was
made by Tenant on                 , 20            . No monthly rental has been
prepaid nor has Tenant been given any free rent, partial rent, rebates, rent
rebates or concessions. Tenant has no claims, defenses or offsets against any
rents payable under the Lease, except as follows (if blank, none):

 

 

 

 

  10. A security deposit in the amount of $             has been deposited with
Landlord. Tenant agrees to look solely to the Landlord for return of the
security deposit unless the Landlord has deposited the security deposit with
State Farm.

 

  11. To the best of Tenant’s knowledge, Landlord has fully performed all of its
obligations under the Lease and there are no known circumstances existing under
which Landlord may be deemed in default merely upon the service of notice or
passage of time, or both, except as follows (if blank, none):
                                                                         

 

 

 

 

G-2



--------------------------------------------------------------------------------

  12. Landlord has not given its consent to Tenant to take any action which,
pursuant to the Lease, requires Landlord’s consent except as follows (if blank,
none):

 

 

 

 

 

 

  13. Tenant has not received any notice of a prior sale, transfer, assignment,
pledge or other hypothecation of the Premises, the Lease or of the rents
provided for therein.

 

  14. Tenant has not filed, and is not currently the subject of any filing,
voluntary or involuntary, for bankruptcy or reorganization under any applicable
bankruptcy or creditors rights laws.

 

  15. Tenant is a              duly organized, validly existing and in good
standing under the law of             .

In issuing this Estoppel Certificate, Tenant understands that State Farm will
rely thereon in funding a $            mortgage loan to Landlord secured by
certain real estate which includes the Premises. Tenant acknowledges that State
Farm may rely upon a facsimile of this Estoppel Certificate signed by Tenant
with the same effect as if State Farm had received an Estoppel Certificate
bearing Tenant’s original signature.

 

[NAME OF TENANT] By:     Name:     Title:     Date:    

 

G-3



--------------------------------------------------------------------------------

EXHIBIT H

Form of Escrow Agreement

ESCROW AGREEMENT

This Escrow Agreement (this “Agreement”) is made and entered into as of this
             day of October, 2011, by and between RIDGELINE TECHNOLOGY CENTER,
LLC, a Colorado limited liability company (“Ridgeline”), ADA-ES, INC., a
Colorado corporation (“ADA-ES”), and FIDELITY NATIONAL TITLE INSURANCE COMPANY,
as escrow agent (the “Escrow Agent”).

Recitals

A. Ridgeline and ADA-ES are parties to that certain Office Building Lease dated
October             , 2011 (the “Lease”), pursuant to which Ridgeline, as
Landlord, leased to ADA-ES, as Tenant, certain premises consisting of
approximately 29,891 rentable square feet of space in Building One of the office
building complex known as Ridgeline Technology Center and located at 9135
Ridgeline Boulevard, Highlands Ranch, Colorado 80129 (the “Premises”).

B. In accordance with Section 5 of the Work Letter attached as Exhibit C to the
Lease (the “Work Letter”), Ridgeline is obligated to deliver $478,256.00 (the
“Funds”) to Escrow Agent to secure the obligation of Ridgeline to pay the
Allowance (as hereinafter defined) to ADA-ES. All of the Funds delivered by
Ridgeline to Escrow Agent pursuant to this Agreement, together with any interest
thereon, shall be collectively referred to herein as the “Escrowed Funds”.

C. Pursuant to Section 5 of the Work Letter, Ridgeline is required to pay a
Tenant Improvement Allowance equal to $16.00 per rentable square foot of space
contained in the Premises (“Allowance”) to ADA-ES in progress payments not later
than 30 days after receipt by Ridgeline from ADA-ES of the documentation
specified by Section 5(c) of the Work Letter (collectively, the “Payment
Documentation”).

D. The parties now wish to enter into this Agreement to set forth the terms and
conditions upon which the Escrowed Funds will be (i) deposited into escrow by
Ridgeline, and (ii) disbursed by Escrow Agent.

Agreement

NOW, THEREFORE, for good and valuable consideration received by them, the
receipt and sufficiency of which are hereby acknowledged, the parties covenant
and agree as follows:

1. Definitions. All capitalized terms used but not defined in this Agreement
will have the meanings set forth for such terms in the Lease.

 

H-1



--------------------------------------------------------------------------------

2. Escrowed Funds. Within 10 days after Tenant provides Landlord with notice
that Tenant has obtained all building permits necessary to construction the
Tenant’s Work, Ridgeline will deliver the Funds to Escrow Agent. The Escrowed
Funds will be deposited by Escrow Agent in one or more interest bearing
accounts, and all interest earned thereon will remain in escrow and constitute a
part of the Escrowed Funds, but shall be returned to Ridgeline upon disbursement
in full of the Allowance to ADA-ES.

3. Disbursement of Escrowed Funds.

(a) Disbursement to ADA-ES. Tenant shall deliver to both Ridgeline and Escrow
Agent simultaneously, but not more often than once per month, a written
application for payment containing a request for delivery of a portion of the
Escrowed Funds in an amount equal to the requested progress payment covering
Tenant’s Work (as defined in the Work Letter) completed and/or costs incurred in
connection with the Improvement Allowance Items (as defined in the Work Letter)
as of the end of the prior month, reflecting, as applicable, the amounts
properly billed by ADA-ES’s Contractor for that purpose, and/or billed in
connection with other Improvement Allowance Items, together with the required
Payment Documentation (an “ADA-ES Disbursement Request”). Each ADA-ES
Disbursement Request shall be in the form attached hereto as Exhibit A. 30 days
after receipt of the ADA-ES Disbursement Request (including the required Payment
Documentation), Escrow Agent shall disburse to ADA-ES (or to ADA-ES’s
Contractor, if so instructed by ADA-ES in the applicable ADA-ES Disbursement
Request) the progress payment then being requested in the applicable ADA-ES
Disbursement Request, unless Ridgeline makes a timely objection pursuant to
paragraph (b) below. In accordance with Section 5(c) of the Work Letter, after
disbursement of the entire Allowance such that all amounts remaining to be paid
are the responsibility of ADA-ES, ADA-ES shall pay all of those costs in a
timely manner and shall obtain appropriate statutory conditional and final lien
waivers, in form reasonably acceptable to Ridgeline in its reasonable
discretion.

(b) Objection by Ridgeline. Ridgeline will have a period of 15 days after
receipt of an ADA-ES Disbursement Request to reasonably object thereto. If
Escrow Agent does not receive an objection from Ridgeline within such 15-day
period, Escrow Agent will disburse the requested portion of the Escrowed Funds
to ADA-ES, in accordance with paragraph (a) above. Escrow Agent may not disburse
more than the amount specified in the ADA-ES Disbursement Request, and supported
by the Payment Documentation. If Ridgeline objects within such 15-day period,
then Escrow Agent will not disburse any Escrowed Funds unless and until
Ridgeline and ADA-ES deliver joint written disbursement instructions. Ridgeline
and ADA-ES shall thereafter work together diligently and in good faith to
reasonably resolve the issues raised by Ridgeline in its written objection to
disbursement with the objective of resolving any such objections within fifteen
(15) business days.

4. Escrow Fee. Ridgeline will pay Escrow Agent a fee not to exceed $500.00,
which has been collected in connection with the execution of this Agreement.

5. Disbursement of Remaining Escrowed Funds; Termination of Escrow. In the event
(a) any Escrowed Funds remain on deposit in escrow after payment of the final
ADA-ES Disbursement Request by Escrow Agent, such remaining Escrowed Funds shall
promptly be returned to Ridgeline, or (b) Escrow Agent has disbursed all of the
Escrowed Funds, then in

 

H-2



--------------------------------------------------------------------------------

either event, the escrow accounts shall be closed, this Agreement shall
terminate, and Escrow Agent shall be released from all obligations under this
Agreement. If Escrow Agent has not disbursed all of the Funds in accordance with
this Agreement by one year and thirty (30) days after the Commencement Date,
Escrow Agent shall deposit all of the Funds with the District Court of Douglas
County, Colorado and proceed to close the escrow.

6. Disputes. In the event of a dispute between any of the parties hereto as to
their respective rights and interests hereunder, Escrow Agent shall be entitled
to hold the Escrowed Funds until such dispute shall have been resolved by the
parties in dispute and Escrow Agent shall have been notified by instrument
jointly signed by all of the parties in dispute, or until such dispute shall
have been finally adjudicated by a court of competent jurisdiction. If Escrow
Agent reasonably determines there is a dispute relating to this Agreement, and
that as a consequence of such dispute compliance with the terms of this
Agreement will result in additional liability to it, Escrow Agent may deposit
the Escrowed Funds and all documents delivered to Escrow Agent with the District
Court of Douglas County, Colorado, interplead all the interested parties in such
action, and thereafter be released from any further obligations with respect to
these items other than complying with any validly issued order of such Court.
The parties hereby consent to the venue and jurisdiction of such court.

7. Liability of Escrow Agent. Escrow Agent hereby consents and agrees to all of
the provisions hereof, and agrees to accept, as Escrow Agent hereunder, all
Escrowed Funds, and agrees to hold and dispose of the Escrowed Funds in
accordance with the terms and provisions hereof. It is agreed that Escrow Agent
shall have no obligation or liability hereunder except as a depositary to retain
the Escrowed Funds and to dispose of the same in accordance with the terms
hereof. Escrow Agent has no duty or obligation to independently verify use of
the disbursed Escrowed Funds. Escrow Agent shall be entitled to rely and act
upon any written instrument received by it, and if from a corporation or other
entity, purporting to be executed by an officer, member, manager or authorized
representative thereof and shall not be required to inquire into the authority
of such officer, member, manager or representative or the correctness of the
facts stated in said instrument. By executing this Agreement, Escrow Agent
agrees to act in good faith in the performance of any of its obligations and
duties under this Agreement and shall incur no liability to any person for its
acts or omissions hereunder, except for those acts or omissions which may result
from its gross negligence or willful misconduct. Upon disposition by Escrow
Agent, in accordance with the terms hereof, of the Escrowed Funds, Escrow Agent
shall be fully and finally released and discharged from any and all duties,
obligations, and liabilities hereunder.

8. Attorneys’ Fees. In the event any litigation arises out of this Agreement
between Ridgeline and ADA-ES, or the alleged breach of any term or provision
hereof, the court in any such litigation will award to the prevailing party all
costs and expenses, including reasonable attorneys’ fees, incurred by the
prevailing party in the litigation.

9. Severability. Any provision of this Agreement which is declared by a court of
competent jurisdiction to be illegal, invalid, prohibited or unenforceable will
be ineffective to the extent of such illegality, invalidity, prohibition or
unenforceability without invalidating the remaining provisions hereof.

 

H-3



--------------------------------------------------------------------------------

10. Notices. Any notice required or permitted to be sent pursuant to this
Agreement shall be in writing and shall be deemed received when personally
delivered or three (3) days after having been deposited in a U.S. Postal Service
depository and sent by registered or certified mail, return receipt requested,
with all required postage prepaid, or one (1) day after having been deposited
with Federal Express or another comparable national overnight delivery service
with next-business-day delivery service prepaid, and in any case, addressed to:

 

   RIDGELINE:    Ridgeline Technology Center, LLC       6380 S. Fiddlers Green
Circle, Suite 400       Greenwood Village, Colorado 80111       Attn: Property
Manager    with a copy to:    Holland & Hart LLP       555 17th Street, Suite
3200       Denver, Colorado 80202       Attn: Berkeley I. Brandes, Esq.   
ADA-ES:    ADA-ES, Inc.       At the Premises Address and       8100 SouthPark
Way, Unit B, Littleton, CO 80120:       Attention: CFO
                                with a copy to:    Schuchat, Herzog & Brenman,
LLC       1900 Wazee Street, Suite 300       Denver,Colorado 80202      
Attention: Julie Herzog                                 ESCROW AGENT:   
Fidelity National Title Insurance Company       4643 S. Ulster, Suite 500      
Denver, Colorado 80237       Attn: Darren Hone

11. Governing Law. This Agreement shall be governed by the laws of the State of
Colorado, and venue shall lie exclusively in the County of Douglas, State of
Colorado.

12. Modification. This Agreement may only be modified or supplemented by an
instrument in writing executed by duly authorized representatives of Ridgeline,
ADA-ES and Escrow Agent.

13. Captions. All captions, headings, titles, numerical references are for
convenience only and shall have no effect on the interpretation of this
Agreement.

14. Binding Effect. This Agreement will inure to the benefit of and be binding
upon each of the parties hereto and their respective successors and assigns.

 

H-4



--------------------------------------------------------------------------------

15. Counterparts. This Agreement may be executed in counterparts, each of which
will constitute an original, but all of which, when taken together, will
constitute but one agreement. Executed copies hereof may be delivered by
telecopier, email or other electronic means and upon receipt will be deemed
originals and binding upon the parties hereto, regardless of whether originals
are delivered thereafter.

IN WITNESS WHEREOF, the parties hereto have duly executed this Escrow Agreement
as of the date first set forth above.

 

RIDGELINE: RIDGELINE TECHNOLOGY CENTER, LLC   a Colorado limited liability
company  

By: Shea Properties Management Company, Inc.,

a Delaware corporation, its Manager

  By:       Name:       Title:       By:       Name:       Title:       ADA-ES:
 

ADA-ES, INC.,

a Colorado corporation

  By:       Name:       Title:       ESCROW AGENT:   FIDELITY NATIONAL TITLE
INSURANCE COMPANY   By:       Name:       Title:    

 

H-5



--------------------------------------------------------------------------------

EXHIBIT A

Form of Disbursement Request

Fidelity National Title Insurance Company

4643 S. Ulster, Suite 500

Denver, CO 80237

Attention: Darren Hone

Ridgeline Technology Center, LLC

6380 S. Fiddlers Green Circle, Suite 400

Greenwood Village, CO 80111

Attention:                     

Re: Disbursement Request

Dear Sir or Madam:

Reference is made to the Escrow Agreement, dated October             , 2011,
among Ridgeline Technology Center, LLC, a Colorado limited liability company,
ADA-ES, Inc., a Colorado corporation, and Fidelity National Title Insurance
Company, as escrow agent. Initially capitalized terms used but not otherwise
defined herein have the meanings given them in the Escrow Agreement.

Attached hereto are the following documents:

[List of required documentation]

ADA-ES requests disbursement from the Escrowed Funds in the amount of
$                 which should be sent to[ ADA-ES/Contractor] at the following
address:

 

              

Attention:                                                  

Sincerely,

 

H-6